SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForMay 11, 2011 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO INFORMATION OF THE COMPANY/ CAPITAL COMPOSITION NUMBER OF SHARES (Units) CURRENT QUARTER 03/31/2011 Paid-up Capital Common 227,836,623 Preferred 0 Total 227,836,623 Treasury Shares Common 0 Preferred 0 Total 0 Page: 1 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Individual Financial Statements/Balance Sheet - Assets (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 03/31/2011 Previous Year 12/31/2010 1 Total assets 24,054,453 23,293,050 1.01 Current assets 4,132,724 3,574,874 1.01.01 Cash & Cash Equivalents 2,397,072 1,988,004 1.01.03 Receivables 1,109,638 1,108,819 1.01.03.01 Customers 969,335 971,047 1.01.03.02 Other Receivables 140,303 137,772 1.01.03.02.01 Balances with Related Parties 140,303 137,772 1.01.04 Inventories 34,878 36,090 1.01.06 Taxes Recoverable 57,544 108,675 1.01.06.01 Current Taxes Recoverable 57,544 108,675 1.01.08 Other Current Assets 533,592 333,286 1.01.08.03 Other 533,592 333,286 1.01.08.03.01 Restricted Cash 292,369 302,570 1.01.08.03.20 Other receivables 241,223 30,716 1.02 Non-current assets 19,921,729 19,718,176 1.02.01 Long-term assets 946,824 962,008 1.02.01.03 Receivables 361,343 352,839 1.02.01.03.01 Customers 361,343 352,839 1.02.01.06 Deferred Taxes 91,340 77,913 1.02.01.06.01 Deferred Income Tax & Social Contribution 91,340 77,913 1.02.01.08 Credit with Related Parties 218,634 231,076 1.02.01.08.03 Credit with Controlling Shareholders 218,634 231,076 1.02.01.09 Other Non-current Assets 275,507 300,180 1.02.01.09.03 Indemnifications Receivable 146,213 146,213 1.02.01.09.04 Judicial deposits 39,391 43,543 1.02.01.09.05 ANA – National Water Agency 64,010 62,540 1.02.01.09.20 Other receivables 25,893 47,884 1.02.02 Investments 17,900 8,262 1.02.02.01 Shareholdings 17,900 8,262 1.02.02.01.04 Other Equity Interests 17,900 8,262 1.02.03 Property, Plant and Equipment 205,178 206,384 1.02.04 Intangible 18,751,827 18,541,522 1.02.04.01 Intangible 18,751,827 18,541,522 1.02.04.01.01 Concession Contracts 10,888,322 10,732,557 1.02.04.01.02 Program Contracts 999,684 864,384 1.02.04.01.03 Service Contracts 6,010,227 6,096,862 1.02.04.01.04 Software License 5,493 7,937 1.02.04.01.05 New Business 11,894 11,228 1.02.04.01.06 Concession Contracts – Economic Value 519,156 517,278 1.02.04.01.07 Program Contracts – Commitments 317,051 311,276 Page: 2 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Individual Financial Statements/Balance Sheet - Liabilities and Shareholders’ Equity (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 03/31/2011 Previous Year 12/31/2010 2 Total liabilities and shareholders’ equity 24,054,453 23,293,050 2.01 Current liabilities 3,673,101 3,501,786 2.01.01 Labor and Social Security Obligations 250,555 246,325 2.01.01.01 Social Security Obligations 18,049 26,147 2.01.01.02 Labor Obligations 232,506 220,178 2.01.02 Suppliers 156,295 142,634 2.01.02.01 Domestic Suppliers 156,295 142,634 2.01.03 Tax Obligations 200,940 157,768 2.01.03.01 Federal Tax Obligations 197,638 153,233 2.01.03.01.01 Income Tax and Social Contribution Payable 81,457 0 2.01.03.01.02 COFINS and PASEP (taxes on revenue) payable 47,773 48,149 2.01.03.01.03 INSS (Social security contribution) payable 23,256 24,112 2.01.03.01.04 Installment Program - Law 10.684/03 35,702 35,364 2.01.03.01.20 Other Federal Taxes 9,450 45,608 2.01.03.02 State Tax Obligations 13 0 2.01.03.03 Municipal Tax Obligations 3,289 4,535 2.01.04 Loans and financing 1,276,350 1,239,716 2.01.04.01 Loans and financing 766,284 741,297 2.01.04.01.01 In national currency 601,522 611,320 2.01.04.01.02 In foreign currency 164,762 129,977 2.01.04.02 Debentures 510,066 498,419 2.01.05 Other payables 1,008,160 948,740 2.01.05.01 Liabilities with related parties 11,460 11,395 2.01.05.01.03 Debts with controlling shareholders 11,460 11,395 2.01.05.02 Other 996,700 937,345 2.01.05.02.01 Dividends and Interests on Equity Payable 354,254 354,254 2.01.05.02.04 Accounts Payable 336,214 328,434 2.01.05.02.05 Refundable amounts 57,767 60,486 2.01.05.02.06 Program contract commitments 90,409 38,427 2.01.05.02.07 Private Public Partnership 27,631 30,831 2.01.05.02.08 Agreement with São Paulo City Hall 71,183 60,350 2.01.05.02.09 Indemnities 11,545 17,169 2.01.05.02.20 Other payables 47,697 47,394 2.01.06 Provisions 780,801 766,603 2.01.06.01 Civil, Labor and Social Security Provisions 104,165 96,231 2.01.06.01.01 Tax Provisions 5,397 3,191 2.01.06.01.02 Tax and Social Security Provisions 81,211 78,151 2.01.06.01.04 Civil Provisions 17,557 14,889 2.01.06.02 Other Provisions 676,636 670,372 2.01.06.02.03 Provision for Environmental and Deactivations Liabilities 22,422 22,802 2.01.06.02.04 Provisions for Customers 286,970 288,970 2.01.06.02.05 Provisions for Suppliers 367,244 358,600 2.02 Non-current liabilities 10,516,759 10,109,464 2.02.01 Loans and financing 7,146,874 6,969,576 2.02.01.01 Loans and financing 4,358,446 4,786,671 2.02.01.01.01 In national currency 1,947,443 2,667,720 2.02.01.01.02 In foreign currency 2,411,003 2,118,951 2.02.01.02 Debentures 2,788,428 2,182,905 2.02.02 Other payables 2,670,057 2,446,661 2.02.02.02 Other 2,670,057 2,446,661 2.02.02.02.03 Other Taxes and Contributions Payable 44,627 53,045 2.02.02.02.04 Social security charges 1,999,253 1,804,038 2.02.02.02.05 Program contract commitments 71,080 106,696 2.02.02.02.06 Private Public Partnership – PPP 313,773 284,728 2.02.02.02.07 Indemnities 30,847 30,847 2.02.02.02.08 TAC – Retired Participants 21,654 20,497 2.02.02.02.09 Deferred Cofins and Pasep 113,613 112,962 2.02.02.02.20 Other payables 75,210 33,848 2.02.04 Provisions 699,828 693,227 2.02.04.01 Civil, Labor, Tax and Social Security Provisions 289,376 267,287 2.02.04.01.01 Tax Provisions 64,368 55,467 2.02.04.01.02 Tax, Social Security and Labor Provisions 65,029 59,081 2.02.04.01.04 Civil Provisions 159,979 152,739 2.02.04.02 Other Provisions 410,452 425,940 2.02.04.02.03 Provision for Environmental and Deactivations Liabilities 40,904 42,293 2.02.04.02.04 Provisions for Customers 355,826 370,212 2.02.04.02.05 Provisions for Suppliers 13,722 13,435 2.03 Shareholders’ equity 9,864,593 9,681,800 2.03.01 Social Capital 6,203,688 6,203,688 2.03.02 Capital reserves 124,255 124,255 2.03.02.07 Support to projects 108,475 108,475 2.03.02.08 Incentive reserve 15,780 15,780 2.03.04 Profit reserves 3,353,857 3,353,857 2.03.04.01 Legal Reserve 460,048 460,048 2.03.04.08 Additional Dividend Proposed 68,761 68,761 2.03.04.10 Reserve for Investments 2,825,048 2,825,048 2.03.05 Retained earnings (accumulated deficit) 182,793 0 Page: 3 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Individual Financial Statements/Statement of Income (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 01/01/2011 to 03/31/2011 Previous Year 01/01/2010 to 03/31/2010 3.01 Gross revenue from sales and/or services 2,294,623 2,163,135 3.02 Cost of sales and/or services -1,367,777 -1,154,896 3.02.01 Cost of sales and/or services -928,362 -713,278 3.02.02 Construction Cost -439,415 -441,618 3.03 Gross profit 926,846 1,008,239 3.04 Operating (expenses)/income -497,485 -309,953 3.04.01 Selling expenses -178,222 -116,510 3.04.02 General and Administrative Expenses -321,482 -196,771 3.04.04 Other operating income 5,254 5,096 3.04.04.01 Other operating income 5,789 5,765 3.04.04.02 COFINS and PASEP (taxes on revenue) -535 -669 3.04.05 Other operating expenses -2,069 -1,651 3.04.05.01 Loss on write-off of property, plant and equipment items -642 -1,324 3.04.05.03 Tax incentives -1,350 0 3.04.05.05 Other -77 -327 3.04.06 Equity in subsidiaries -966 -117 3.05 Income before taxes and profit sharing 429,361 698,286 3.06 Financial income -50,634 -219,396 3.06.01 Financial income 91,027 63,331 3.06.01.01 Financial income 95,945 63,256 3.06.01.02 Foreign exchange gains -4,918 75 3.06.02 Financial expenses -141.661 -282,727 3.06.02.01 Financial expenses -210,758 -258,422 3.06.02.02 Foreign exchange losses 69,097 -24,305 3.07 Income Before Taxes on profit 378,727 478,890 3.08 Income Tax and Social Contribution on Net Income -195,934 -179,845 3.08.01 Current -209,314 -236,931 3.08.02 Deferred 13,380 57,086 3.09 Net Profit from Continuing Operations 182,793 299,045 3.11 Net income/(loss) 182,793 299,045 3.99 Earnings per share (Reais) 3.99.01 Basic earnings per share 3.99.01.01 ON 0.80230 1.31254 3.99.02 Diluted Earnings per Share 3.99.02.01 ON 0.80230 1.31254 Page: 4 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Individual Financial Statements/Statement of Cash Flows – Indirect Method (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 01/01/2011 to 03/31/2011 Previous Year 01/01/2010 to 03/31/2010 6.01 Net Cash from Operating Activities 514,010 574,772 6.01.01 Cash Generated from Operations 1,116,774 1,003,885 6.01.01.01 Net Profit before Income Tax and Social Contribution 378,727 478,890 6.01.01.02 Provision for Contingencies 44,750 176,411 6.01.01.05 Loss on Sale of Intangible Fixed Assets 642 1,324 6.01.01.06 Depreciation and Amortization 228,093 143,028 6.01.01.07 Interests on Loans and Financings Payable 141,298 97,942 6.01.01.08 Monetary and Foreign Exchange Variation on Loans and Financings -35,206 50,246 6.01.01.09 Expenses with Interests and Monetary Variations 817 1,155 6.01.01.10 Income with Interests and Monetary Variations -4,675 -10,239 6.01.01.11 Allowance for Doubtful Accounts 83,283 51,536 6.01.01.12 Provision for Term of Adjustment of Conduct (TAC) 11,220 -16,516 6.01.01.13 Equity Result 966 117 6.01.01.15 Other Provisions/(Reversals) 4,758 -211 6.01.01.16 Provision for transfer of funds to São Paulo City Hall 74,111 0 6.01.01.17 Margin of Fair Value over Intangible Assets Arising from Concession Contracts -10,759 -10,615 6.01.01.18 Social Security Obligations 198,749 40,817 6.01.02 Variation to Assets and Liabilities -339,747 -130,737 6.01.02.01 Accounts Receivable -88,974 -38,220 6.01.02.02 Balances and Transactions with Related Parties 12,455 11,390 6.01.02.03 Inventories 1,329 5,388 6.01.02.04 Taxes Recoverable -95,878 -2,201 6.01.02.05 Other Accounts Receivable -193,598 -12,901 6.01.02.06 Judicial Deposits 13,379 -513 6.01.02.08 Loans and Suppliers 11,225 -43,015 6.01.02.09 Salaries, Provisions and Social Security Obligations -6,990 12,365 6.01.02.10 Social Security Obligations -3,534 -4,183 6.01.02.11 Taxes and contributions payable 33,937 -23,586 6.01.02.12 Other Suppliers 59,827 -1,717 6.01.02.13 Other Obligations -50,118 31,763 6.01.02.14 Contingencies -33,458 -59,862 6.01.02.15 Tax Revenue 651 -5,445 6.01.03 Other -263,017 -298,376 6.01.03.01 Interest Paid -200,712 -92,700 6.01.03.02 Taxes and Contributions Paid -62,305 -205,676 6.02 Net Cash from Investment Activities -348,523 -398,690 6.02.01 Acquisition of Items of Fixed Assets -3,671 0 6.02.02 Increase in Intangibles -344,449 -374,628 6.02.03 Increase in Investments -10,604 0 6.02.04 Restricted Cash 10,201 -24,062 6.03 Net Cash from Financing Activities 243,581 -93,951 6.03.01 Funding 976,132 153,279 6.03.02 Amortizations of loans -732,551 -247,211 6.03.03 Payment of Interests on Shareholders´ Equity 0 -19 6.05 Increase(Decrease) in Cash & Cash Equivalents 409,068 82,131 6.05.01 Cash & Cash Equivalents at the beginning of the period 1,988,004 769,433 6.05.02 Cash & Cash Equivalents at the end of the period 2,397,072 851,564 Page: 5 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Individual Financial Statements/Statement of Changes to Shareholders’ Equity from 01/01/2011 to 03/31/2011 (In thousands of Brazilian reais - R$) Code Description Capital Paid Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/(Losses) Other Comprehensive Results Total Equity 5.01 Opening Balances 6,203,688 124,255 3,353,857 0 0 9,681,800 5.03 Adjusted Opening Balances 6,203,688 124,255 3,353,857 0 0 9,681,800 5.05 Total Comprehensive Income 0 0 0 182,793 0 182,793 5.05.01 Net Income 0 0 0 182,793 0 182,793 5.07 Ending Balances 6,203,688 124,255 3,353,857 182,793 0 9,864,593 Page: 6 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Individual Financial Statements/Statement of Changes to Shareholders’ Equity from 01/01/2010 to 03/31/2010 (In thousands of Brazilian reais - R$) Code Description Capital Paid Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/Losses Other Comprehensive Results Total Equity 5.01 Opening Balances 6,203,688 124,255 2,110,641 0 0 8,438,584 5.03 Adjusted Opening Balances 6,203,688 124,255 2,110,641 0 0 8,438,584 5.05 Total Comprehensive Income 0 0 0 299,045 0 299,045 5.05.01 Net Income 0 0 0 299,045 0 299,045 5.07 Ending Balances 6,203,688 124,255 2,110,641 299,045 0 8,737,629 Page: 7 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Individual Financial Statements/Statement of Value Added (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 01/01/2011 to 03/31/2011 Previous Year 01/01/2010 to 03/31/2010 7.01 Revenue 2,412,656 2,292,070 7.01.01 Sales of Merchandise, Products and Services 1,989,830 1,844,507 7.01.02 Other Revenue 5,789 5,765 7.01.03 Revenue from the construction of own assets 450,174 452,233 7.01.04 (Provision)/reversal of credit losses -33,137 -10,435 7.02 Inputs purchased from third parties -921,270 -869,240 7.02.01 Costs of Merchandise, Products and Services sold -764,346 -710,643 7.02.02 Materials, Energy, Third Party Services and Others -154,855 -156,946 7.02.04 Other -2,069 -1,6 51 7.03 Gross Value Added 1,491,386 1,422,830 7.04 Retentions -228,374 -143,502 7.04.01 Depreciation, Amortization and Depletion -228,374 -143,502 7.05 Net Value Added Produced 1,263,012 1,279,328 7.06 Value Added Transfers Received 90,061 63,214 7.06.01 Equity Income -966 -117 7.06.02 Financial Income 91,027 63,331 7.07 Total Value Added to Distribute 1,353,073 1,342,542 7.08 Value Added Value Distribution 1,353,073 1,342,542 7.08.01 Staff 520,825 322,786 7.08.01.01 Direct Compensation 230,385 203,792 7.08.01.02 Benefits 265,273 101,864 7.08.01.03 Government Severance Indemnity Fund for Employees - FGTS 25,167 17,130 7.08.02 Taxes and Contributions 436,515 405,161 7.08.02.01 Federal 408,278 377,801 7.08.02.02 State 10,379 10,132 7.08.02.03 Municipal 17,858 17,228 7.08.03 Third Party Capital Compensation 212,940 315,550 7.08.03.01 Interest 204,733 307,923 7.08.03.02 Rental 8,207 7,627 7.08.04 Shareholders' equity remuneration 182,793 299,045 7.08.04.03 Retained Profit / Loss for the Period 182,793 299,045 Page: 8 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Consolidated Financial Statements/Balance Sheet - Assets (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 03/31/2011 Previous Year 12/31/2010 1 Total assets 24,117,337 23,350,584 1.01 Current assets 4,149,616 3,590,121 1.01.01 Cash & Cash Equivalents 2,399,844 1,989,179 1.01.03 Receivables 1,110,115 1,109,090 1.01.03.01 Customers 969,812 971,318 1.01.03.02 Other Receivables 140,303 137,772 1.01.03.02.01 Balances with Related Parties 140,303 137,772 1.01.04 Inventories 34,888 36,096 1.01.06 Taxes Recoverable 57,652 108,675 1.01.06.01 Current Taxes Recoverable 57,652 108,675 1.01.08 Other Current Assets 547,117 347,081 1.01.08.03 Other 547,117 347,081 1.01.08.03.01 Restricted Cash 292,369 302,570 1.01.08.03.20 Other receivables 254,748 44,511 1.02 Non-current assets 19,967,721 19,760,463 1.02.01 Long-term assets 948,892 964,021 1.02.01.03 Receivables 361,343 352,839 1.02.01.03.01 Customers 361,343 352,839 1.02.01.06 Deferred Taxes 91,953 78,440 1.02.01.06.01 Deferred Income Tax & Social Contribution 91,953 78,440 1.02.01.08 Credit with Related Parties 218,634 231,076 1.02.01.08.03 Credit with Controlling Shareholders 218,634 231,076 1.02.01.09 Other Non-current Assets 276,962 301,666 1.02.01.09.03 Indemnifications Receivable 146,213 146,213 1.02.01.09.04 Judicial deposits 39,391 43,543 1.02.01.09.05 ANA – National Water Agency 64,010 62,540 1.02.01.09.20 Other receivables 27,348 49,370 1.02.03 Property, Plant and Equipment 259,620 249,606 1.02.04 Intangible 18,759,209 18,546,836 1.02.04.01 Intangible 18,759,209 18,546,836 1.02.04.01.01 Concession Contracts 10,895,704 10,737,871 1.02.04.01.02 Program Contracts 999,684 864,384 1.02.04.01.03 Service Contracts 6,010,227 6,096,862 1.02.04.01.04 Software License 5,493 7,937 1.02.04.01.05 New Business 11,894 11,228 1.02.04.01.06 Concession Contracts - Economic Value 519,156 517,278 1.02.04.01.07 Program Contracts – Commitments 317,051 311,276 Page: 9 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Consolidated Financial Statements/Balance Sheet - Liabilities and Shareholders’ Equity (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 03/31/2011 Previous Year 12/31/2010 2 Total liabilities and Shareholders’ equity 24,117,337 23,350,584 2.01 Current liabilities 3,675,517 3,506,114 2.01.01 Labor and Social Security Obligations 250,898 246,467 2.01.01.01 Social Security Obligations 18,169 26,172 2.01.01.02 Labor Obligations 232,729 220,295 2.01.02 Suppliers 158,161 144,043 2.01.02.01 Domestic Suppliers 158,161 144,043 2.01.03 Tax Obligations 201,127 158,050 2.01.03.01 Federal Tax Obligations 197,701 153,515 2.01.03.01.01 Income Tax and Social Contribution Payable 81,498 0 2.01.03.01.02 COFINS and PASEP (taxes on revenue) payable 47,789 48,149 2.01.03.01.03 INSS (Social security contribution), payable 23,256 24,112 2.01.03.01.04 Installment Program - Law 10.684/03 35,702 35,364 2.01.03.01.20 Other Federal Taxes 9,456 45,890 2.01.03.02 State Tax Obligations 39 0 2.01.03.03 Municipal Tax Obligations 3,387 4,535 2.01.04 Loans and financing 1,276,352 1,242,143 2.01.04.01 Loans and financing 766,286 743,724 2.01.04.01.01 In national currency 601,524 613,747 2.01.04.01.02 In foreign currency 164,762 129,977 2.01.04.02 Debentures 510,066 498,419 2.01.05 Other payables 1,008,178 948,808 2.01.05.01 Liabilities with related parties 11,460 11,395 2.01.05.01.03 Debts with controlling shareholders 11,460 11,395 2.01.05.02 Other 996,718 937,413 2.01.05.02.01 Dividends and Interests on Equity Payable 354,272 354,254 2.01.05.02.04 Accounts Payable 336,214 328,434 2.01.05.02.05 Refundable amounts 57,767 60,486 2.01.05.02.06 Program contract commitments 90,409 38,427 2.01.05.02.07 Private Public Partnership 27,631 30,831 2.01.05.02.08 Agreement with São Paulo City Hall 71,183 60,350 2.01.05.02.09 Indemnities 11,545 17,169 2.01.05.02.20 Other payables 47,697 47,462 2.01.06 Provisions 780,801 766,603 2.01.06.01 Civil, Labor and Social Security Provisions 104,165 96,231 2.01.06.01.01 Tax Provisions 5,397 3,191 2.01.06.01.02 Tax and Social Security Provisions 81,211 78,151 2.01.06.01.04 Civil Provisions 17,557 14,889 2.01.06.02 Other Provisions 676,636 670,372 2.01.06.02.03 Provision for Environmental and Deactivations Liabilities 22,422 22,802 2.01.06.02.04 Provisions for Customers 286,970 288,970 2.01.06.02.05 Provisions for Suppliers 367,244 358,600 2.02 Noncurrent liabilities 10,577,227 10,162,670 2.02.01 Loans and financing 7,207,142 7,022,472 2.02.01.01 Loans and financing 4,418,714 4,839,567 2.02.01.01.01 In national currency 2,007,711 2,720,616 2.02.01.01.02 In foreign currency 2,411,003 2,118,951 2.02.01.02 Debentures 2,788,428 2,182,905 2.02.02 Other payables 2,670,257 2,446,971 2.02.02.02 Other 2,670,257 2,446,971 2.02.02.02.03 Other Taxes and Contributions Payable 44,627 53,045 2.02.02.02.04 Social security charges 1,999,253 1,804,038 2.02.02.02.05 Program contract commitments 71,080 106,696 2.02.02.02.06 Private Public Partnership - PPP 313,773 284,728 2.02.02.02.07 Indemnities 30,847 30,847 2.02.02.02.08 TAC – Retired Participants 21,654 20,497 2.02.02.02.09 Deferred Cofins and Pasep 113,613 112,962 2.02.02.02.20 Other payables 75,410 34,158 2.02.04 Provisions 699,828 693,227 2.02.04.01 Civil, Labor, Tax and Social Security Provisions 289,376 267,287 2.02.04.01.01 Tax Provisions 64,368 55,467 2.02.04.01.02 Tax, Social Security and Labor Provisions 65,029 59,081 2.02.04.01.04 Civil Provisions 159,979 152,739 2.02.04.02 Other Provisions 410,452 425,940 2.02.04.02.03 Provision for Environmental and Deactivations Liabilities 40,904 42,293 2.02.04.02.04 Provisions for Customers 355,826 370,212 2.02.04.02.05 Provisions for Suppliers 13,722 13,435 2.03 Shareholders' equity 9,864,593 9,681,800 2.03.01 Social Capital 6,203,688 6,203,688 2.03.02 Capital reserves 124,255 124,255 2.03.02.07 Support to projects 108,475 108,475 2.03.02.08 Incentive reserve 15,780 15,780 2.03.04 Profit reserves 3,353,857 3,353,857 2.03.04.01 Legal Reserve 460,048 460,048 2.03.04.08 Additional Dividend Proposed 68,761 68,761 2.03.04.10 Reserve for Investments 2,825,048 2,825,048 2.03.05 Retained earnings (accumulated deficit) 182,793 0 Page: 10 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Consolidated Financial Statements/Statement of Income (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 01/01/2011 to 03/31/2011 Previous Year 01/01/2010 to 03/31/2010 3.01 Gross revenue from sales and/or services 2,295,690 2,163,135 3.02 Cost of sales and/or services -1,368,424 -1,154,896 3.02.01 Cost of sales and/or services -928,995 -713,278 3.02.02 Construction Cost -439,429 -441,618 3.03 Gross profit 927,266 1,008,239 3.04 Operating (expenses) income -497,887 -309,977 3.04.01 Selling expenses -178,249 -116,510 3.04.02 General and Administrative Expenses -322,851 -196,912 3.04.04 Other operating income 5,282 5,096 3.04.04.01 Other operating income 5,817 5,765 3.04.04.02 COFINS and PASEP (taxes on revenue) -535 -669 3.04.05 Other operating expenses -2,069 -1,651 3.04.05.01 Loss on write-off of property, plant and equipment items -642 -1,324 3.04.05.03 Tax incentives -1,350 0 3.04.05.05 Other -77 -327 3.05 Equity in subsidiaries 429,379 698,262 3.06 Income before taxes and profit sharing -50,690 -219,372 3.06.01 Financial income 91,063 63,355 3.06.01.01 Financial income 95,981 63,280 3.06.01.02 Financial income -4,918 75 3.06.02 Foreign exchange gains -141,753 -282,727 3.06.02.01 Financial expenses -210,850 -258,422 3.06.02.02 Financial expenses 69,097 -24,305 3.07 Foreign exchange losses 378,689 478,890 3.08 Income Before Taxes on profit -195,896 -179,845 3.08.01 Income Tax and Social Contribution on Net Income -209,314 -236,931 3.08.02 Current 13,418 57,086 3.09 Deferred 182,793 299,045 3.11 Net Profit from Continuing Operations 182,793 299,045 3.11.01 Net income (loss) 182,793 299,045 3.99 Earnings per share (Reais) 3.99.01 Basic earnings per share 3.99.01.01 ON 0.80230 1.31254 3.99.02 Diluted Earnings per Share 3.99.02.01 ON 0.80230 1.31254 Page: 11 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Consolidated Financial Statements/Statement of Cash Flows – Indirect Method (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 01/01/2011 to 03/31/2011 Previous Year 01/01/2010 to 03/31/2010 6.01 Net Cash from Operating Activities 513,276 574,666 6.01.01 Cash Generated from Operations 1,115,687 1,003,768 6.01.01.01 Net Profit before Income Tax and Social Contribution 378,689 478,890 6.01.01.02 Provision for Contingencies 44,750 176,411 6.01.01.05 Loss on Sale of Intangible Fixed Assets 642 1,324 6.01.01.06 Depreciation and Amortization 228,100 143,028 6.01.01.07 Intersts on Loans and Financings Payable 141,223 97,942 6.01.01.08 Monetary and Foreign Exchange Variation on Loans and Financings -35,206 50,246 6.01.01.09 Expenses with Interests and Monetary Variations 824 1,155 6.01.01.10 Income with Interests and Monetary Variations -4,697 -10,239 6.01.01.11 Allowance for Doubtful Accounts 83,283 51,536 6.01.01.12 Provision for Term of Adjustment of Conduct (TAC) 11,220 -16,516 6.01.01.15 Other Provisions 4,758 -211 6.01.01.16 Provision for transfer of funds to São Paulo City Hall 74,111 0 6.01.01.17 Margin of Fair Value over Intangible Assets Arising from Concession Contracts -10,759 -10,615 6.01.01.18 Social Security Obligations 198,749 40,817 6.01.02 Variation to Assets and Liabilities -339,394 -130,726 6.01.02.01 Accounts Receivable -89,180 -38,220 6.01.02.02 Balances and Transactions with Related Parties 12,455 11,390 6.01.02.03 Inventories 1,325 5,388 6.01.02.04 Taxes Recoverable -96,034 -2,201 6.01.02.05 Other Accounts Receivable -193,753 -12,904 6.01.02.06 Judicial Deposits 13,379 -513 6.01.02.08 Loans and Suppliers 11,682 -43,033 6.01.02.09 Salaries, Provisions and Social Security Obligations -6,789 12,398 6.01.02.10 Social Security Obligations -3,534 -4,183 6.01.02.11 Taxes and contributions payable 33,842 -23,587 6.01.02.12 Other Suppliers 59,827 -1,717 6.01.02.13 Other Obligations -49,807 31,763 6.01.02.14 Contingencies -33,458 -59,862 6.01.02.15 Tax Revenue 651 -5,445 6.01.03 Other -263,017 -298,376 6.01.03.01 Interest Paid -200,712 -92,700 6.01.03.02 Taxes and Contributions Paid -62,305 -205,676 6.02 Net Cash from Investment Activities -351,214 -399,200 6.02.01 Acquisition of Items of Fixed Assets -14,898 0 6.02.02 Increase in Intangibles -346,517 -375,138 6.02.04 Restricted Cash 10,201 -24,062 6.03 Net Cash from Financing Activities 248,603 -93,951 6.03.01 Funding 983,579 153,279 6.03.02 Amortizations of loans -734,976 -247,211 6.03.03 Payment of Interests on Shareholders´ Equity 0 -19 6.05 Increase(Decrease) in Cash & Cash Equivalents 410,665 81,515 6.05.01 Cash & Cash Equivalents at the beginning of the period 1,989,179 771,008 6.05.02 Cash & Cash Equivalents at the end of the period 2,399,844 852,523 Page: 12 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Consolidated Financial Statements/Statement of Changes to Shareholders” Equity From 01/01/2011 to 03/31/2011 (In thousands of Brazilian reais - R$) Code Description Capital Paid Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/Losses Other Comprehensive Results Total Equity Participation of non-controlling Consolidated Stockholders' Equity 5.01 Opening Balances 6,203,688 124,255 3,353,857 0 0 9,681,800 0 9,681,800 5.03 Adjusted Opening Balances 6,203,688 124,255 3,353,857 0 0 9,681,800 0 9,681,800 5.05 Total Comprehensive Income 0 0 0 182,793 0 182,793 0 182,793 5.05.01 Net Income 0 0 0 182,793 0 182,793 0 182,793 5.07 Ending Balances 6,203,688 124,255 3,353,857 182,793 0 9,864,593 0 9,864,593 Page: 13 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Consolidated Financial Statements/Statement of Changes to Shareholders” Equity From 01/01/2010 to 03/31/2010 (In thousands of Brazilian reais - R$) Code Description Capital Paid Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/Losses Other Comprehensive Results Total Equity Participation of non-controlling Consolidated Stockholders' Equity 5.01 Opening Balances 6,203,688 124,255 2,110,641 0 0 8,438,584 0 8,438,584 5.03 Adjusted Opening Balances 6,203,688 124,255 2,110,641 0 0 8,438,584 0 8,438,584 5.05 Total Comprehensive Income 0 0 0 299,045 0 299,045 0 299,045 5.05.01 Net Income 0 0 0 299,045 0 299,045 0 299,045 5.07 Ending Balances 6,203,688 124,255 2,110,641 299,045 0 8,737,629 0 8,737,629 Page: 14 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Consolidated Financial Statements/Statement of Value Added (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 01/01/2011 to 03/31/2011 Previous Year 01/01/2010 to 03/31/2010 7.01 Revenue 2,413,743 2,292,070 7.01.01 Sales of Merchandise, Products and Services 1,990,875 1,844,507 7.01.02 Other Revenue 5,817 5,765 7.01.03 Revenue from the construction of own assets 450,188 452,233 7.01.04 Provision of credit losses -33,137 -10,435 7.02 Inputs purchased from third parties -922,323 -869,271 7.02.01 Costs of Merchandise, Products and Services sold -764,825 -710,643 7.02.02 Materials, Energy, Third Party Services and Other -155,429 -156,977 7.02.04 Other -2,069 -1 7.03 Gross Value Added 1,491,420 1,422,799 7.04 Retentions -228,381 -143,503 7.04.01 Depreciation, Amortization and Depletion -228,381 -143,503 7.05 Net Value Added Produced 1,263,039 1,279,296 7.06 Value Added Transfer Received 91,063 63,355 7.06.02 Financial Income 91,063 63,355 7.07 Total Value Added to Distribute 1,354,102 1,342,651 7.08 Value Added Value Distribution 1,354,102 1,342,651 7.08.01 Staff 521,543 322,879 7.08.01.01 Direct Compensation 231,016 203,880 7.08.01.02 Benefits 265,320 101,866 7.08.01.03 Government Severance Indemnity Fund for Employees - FGTS 25,207 17,133 7.08.02 Taxes and Contributions 436,653 405,171 7.08.02.01 Federal 408,394 377,811 7.08.02.02 State 10,390 10,132 7.08.02.03 Municipal 17,869 17,228 7.08.03 Compensation Third Party Capital 213,113 315,556 7.08.03.01 Interest 204,825 307,923 7.08.03.02 Rental 8,288 7,633 7.08.04 Pay Equity 182,793 299,045 7.08.04.03 Retained Profit / Loss for the Period 182,793 299,045 Page: 15 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Management’s Report and Comments on Performance 1. Financial Highlights In millions of R$ Variation 1T10 1T11 R$ % (+) Gross operating revenues 1,844.5 1,989.8 145.3 7.9 (+)Construction Costs 452.2 450.2 (2.0) (0.4) (-) COFINS and PASEP 133.6 145.4 11.8 8.8 () Net operating revenues 2,163.1 2,294.6 131.5 6.1 (-) Costs and expenses 1,026.6 1,428.0 401.4 39.1 (-) Construction Costs 441.6 439.4 (2.2) (0.5) (+) Equity result (0.1) (1.0) (0.9) - () Income before financial expenses (EBIT)(*) 694.8 426.2 (268.6) (38.7) (+) Depreciation and amortization 143.0 228.1 85.1 59.5 () EBITDA(**) 837.8 654.3 (183.5) (21.9) EBITDA Margin % 38.7 28.5 Net income 299.0 182.8 (116.2) (38.9) Income per one thousand shares in R$ 1.31 0.80 (*) Earnings before interest and taxes on income; (**) Earnings before interest, taxes, depreciation and amortization; In the 1Q11, net operating revenues totaled R$ 2.3 billion, 6.1% growth related to 1Q10. Costs and expenses, including construction costs, in the amount of R$ 1.9 billion, presented a decrease of 27.2% related to 1Q10. EBITDA decreased from R$ 837.8 million in 1Q10 to R$ 654.3 million in 1Q11, a reduction of 21.9%. EBITDA margin in the 1Q11 reached 28.5% as compared to 38.7% in the same period last year. EBIT decreased 38.7%, from R$ 694.8 million in 1Q10 to R$ 426.2 million in 1Q11. The 1Q11 result was particularly affected by the accounting record of R$ 230.9 million corresponding to the following factors: · Complement to the actuarial liability related to the complement of Retirement and Pension Benefits granted by State Law nr 4819/58 (Plan G0) in the amount of R$ 157.5 million with impact on January 1st, 2011; · Adjustment of the amortization period of the intangible assets for the lower between the useful life of the item and the effectiveness of the contract, in the amount of R$ 73.4 million. Discounting the effect from the adjustment of the complement of the actuarial liability, EBITDA would go from R$ 654.3 million to R$ 811.8 million, with margin going from 28.5% to 35.4%. Page: 16 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Net Income would go from R$ 182.8 million to R$ 388.8 million if the two factors above had been disregarded. 2. Gross operating revenue Gross operating revenue, including revenue from construction, reached R$ 2.4 billion, corresponding to 6.2% increase related to the previous year. Gross operating revenue related to the rendering of water supply and sewage collection services presented an increase of R$ 145.3 billion, or 7.9%, from R$ 1.8 billion in 1Q10 to R$ 2.0 billion in 1Q11. The increase mainly relates to: growth in invoiced volume of 2.6% in water and 3.1% in sewage and tariff adjustment of 4.05% applied in September, 2010. A number of factors as the expansion of the quantity of connections, the wholesale supply of water for the Municipality of Sumaré, the entrance into an operation with a penitentiary unit in the Municipality of Hortolândia, as well as the resume of growth post 2009 crisis in the industrial category, altogether, have contributed to the increase in the volume invoiced. 3. Revenue from construction Revenue from construction presented a R$ 2.0 million decrease, or 0.4%, when compared to 1Q10, from R$ 452.2 million to R$ 450.2 million, resulting from lower investment in the period. 4. Volume invoiced In the following charts are demonstrated the volumes invoiced of water and sewage, according to the category of use and region, in the 1T10 and 1T11. QUARTER VOLUME INVOICED WATER AND SEWAGE PER CATEGORY OF USE - millions of m 3 Water Sewage Water + Sewage By Category 1Q10 1Q11 Var. % 1Q10 1Q11 Var. % 1Q10 1Q11 Var. % Residential 364.6 373.4 2.4 294.1 303.6 3.2 658.7 677.0 2.8 Commercial 40.3 41.3 2.5 37.0 38.3 3.5 77.3 79.6 3.0 Industrial 9.0 9.4 4.4 9.3 9.9 6.5 18.3 19.3 5.5 Public 11.2 12.2 8.9 9.1 9.5 4.4 20.3 21.7 6.9 Total Retail Wholesale 72.5 74.1 2.2 8.1 7.5 (7.4) 80.6 81.6 1.2 Reuse Water 0.1 0.1 - 0.1 0.1 - Grand Total Page: 17 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO VOLUME INVOICED WATER AND SEWAGE PER REGION - millions of m 3 Water Sewage Water + Sewage Per Region 1Q10 1Q11 Var. % 1Q10 1Q11 Var. % 1Q10 1Q11 Var. % Metropolitan 277.2 285.3 2.9 233.7 241.3 3.3 510.9 526.6 3.1 Regional (2) 147.9 151.0 2.1 115.8 120.0 3.6 263.7 271.0 2.8 Total retail Bulk 72.5 74.1 2.2 8.1 7.5 (7.4) 80.6 81.6 1.2 Reuse Water 0.1 0.1 - 0.1 0.1 - Grand Total (1) Not audited (2) Comprised by the coastal region and country side 5. Costs, selling and administrative expenses In the 1Q11, the costs of products and services provided, administrative and commercial expenses, had an increase of 27.2% (R$ 399.2 million). The proportion of the costs and expenses in the net revenue decreased from 67.9% in the 1Q10 to 81.4% in the 1Q11. In millions of R$ Variation 1Q10 1Q11 R$ % Payroll and related charges 357.3 556.5 199.2 55.8 General supplies 34.4 37.2 2.8 8.1 Treatment supplies 36.1 45.6 9.5 26.3 Services 215.4 231.4 16.0 7.4 Electricity 130.2 141.3 11.1 8.5 General expenses 72.7 127.4 54.7 75.2 Tax expenses 27.1 27.4 0.3 1.1 Subtotal 873.2 1,166.8 293.6 33.6 Depreciation and amortization 143.0 228.1 85.1 59.5 Credits write-off 10.4 33.1 22.7 218.3 Subtotal 1,026.6 1,428.0 401.4 39.1 Construction costs 441.6 439.4 (2.2) (0.5) Costs, and administrative and selling expenses 1,468.2 1,867.4 399.2 27.2 Percentage of Net Revenue (%) 67.9 81.4 5.1. Salaries and payroll charges In the 1Q11 there was an increase of R$ 199.2 million or 55.8% in salaries and payroll charges, going from R$ 357.3 million to R$ 556.5 million as a result of the following factors: Page: 18 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO · 5.05% of salary adjustment as of May, 2010; · Complement to actuarial liability in the amount of R$ 157.5 million, referring to the actuarial calculation made in December 31, 2010 related to the Plan G0; non-recurring to upcoming quarters; · Variance in the provision for Profit Sharing in the amount of R$ 7.2 million as a consequence of the reversal of the amounts accrued in 1Q10. 5.2. General Supplies In the 1Q11 there was a decrease of R$ 2.8 million, or 8.1%, when compared to the same period in the previous year, from R$ 34.4 million to R$ 37.2 million. The main factors that caused this variance were greater expenses with maintenance materials in the producers and adductor systems, water and sewage treatment stations and elevation stations in the Metropolitan Region of Sao Paulo – RMSP, in the amount of R$ 2.5 million. 5.3. Treatment Materials The expenditures in 1Q11 were higher than in 1Q10 by R$ 9.5 million, or 26.3%, going from R$ 36.1 million to R$ 45.6 million. This variance is related to the following factors: · Increase of R$ 5.4 million in the consumption of ferric sulfide and aluminum poly-chloride in replacement of aluminum sulfide caused by the worsening in the quality of water in the Water Treatment Station of Alto da Boa Vista, Rio Claro and Botucatu; and · Increase of R$ 3.6 million due to higher consumption of copper sulfide and activated charcoal, extremely seasonal products, which consumption varies according to the climate physical conditions of the reservoirs, caused by the proliferation of algae, flavor and smell in reservoirs that serve the producing system of Alto Tiete. The consumption verified in 1Q10 was below normal, in function of the quality of water at that time, that is, there was a rupture in the trend of expenditures with treatment material. Therefore, the comparison with 1Q11 results is an apparently large evolution. Had this rupture not occurred, the evolution would have been 7.8%. Considering an average inflation of 6.1%, the real increase would be 1.6%. 5.4. Services In 1Q11, this item presented an increase of R$ 16.0 million or 7.4%, from R$ 215.4 million to R$ 231.4 million. The main factors that contributed to such variation were: · Agreement with Sao Paulo City Hall Page: 19 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO ü Increase of R$ 12.8 million in the provision made in 1Q11, referring to the actions established; ü Actions for control to loss of water in the amount of R$ 5.9 million resulting mainly from the maintenance of networks and connections of water and sewage and increase in fraud prevention actions; and ü Increase of R$ 0.6 million resulting from the transportation of sediments of Lake Parque do Ibirapuera and Parque da Aclimação; · Expenditures with risky contracts for the recovery of credits, in the amount of R$ 2.2 million due to the increase of collection actions; · Postal charges in the amount of R$ 2.0 million related to the delivery of water bills in some Business Units due to judicial order; · Hydrometer reading and delivery of bills in the amount of R$ 2.0 million due to the implementation of the Regional Systems of new technologies in several municipalities that allow higher security and agility in reading and issuance of bills, in addition to the increase in the number of connections and enhancement of actions to control losses in the RMSP; and · Contracting of freight and transportation services in the amount of R$ 1.0 million as a result of outsourcing of transportation of chemical products. The following services presented a decrease: · Broadcast of advertising campaigns with decrease of R$ 8.9 million, resulting from the finalization of contracts such as: Onda Limpa, SPTV 2nd Edition, Corrego Limpo Phase 2, among others; and · Costs with consulting, advisory and specialized services with decrease of R$ 4.5 million due to the contracts such contracts including: organizational restructuring, implementation of value-added management. 5.5. Electric Energy In the 1Q11, this item presented an increase of R$ 11.1 million or 8.5%, from R$ 130.2 million to R$ 141.3 million. This result is associated to the weighted average tariff increase between the free market and the captive market around 4.5% and for the increase around 5.7%, which was impacted by the entrance into operation of new operating units. 5.6. General Expenses In 1Q11 there was an increase of R$ 54.7 million or 75.2%, from R$ 72.7 million to R$ 127.4 million. The factor that contributed the most to such increase was the provision of R$ 76.1 million as provided by the contract with the Municipality of Sao Paulo, which corresponds to 7.5 % of the gross revenues of the capital, deducting contributions to Cofins and Pasep, calculated as of the date of execution of the contract, occurred in June 23, 2010. Page: 20 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO This increase was partially offset by the lower need to accrue provision for judicial contingencies related to 1Q10, in the amount of R$ 32.8 million. 5.7 Depreciation and Amortization This item presented an increase of R$ 85.1 million or 59.5%, from R$ 143.0 million to R$ 228.1 million, resulting from the adjustment of the amortization period for the lower between the useful life of the item or the effectiveness of the contract. 5.8. Credit Write-offs In 1Q11, the credit write off presented an increase of R$ 22.7 million, varying from R$ 10.4 million to R$ 33.1 million, mainly due to the need to complement the provision on the invoicing of Public Entities, not made in 1Q10, as well as the lower credit recovery through the receipt of private customers related to the same period in 2010. 6. Financial Income and Expenses R$ million 1Q10 1Q11 Variation % Financial expenses Interest and charges on domestic loans and financing 81.5 120.1 38.6 47.4 Interest and charges on foreign loans and financing 15.7 19.3 3.6 22.9 Interest judicial proceedings 106.3 28.7 (77.6) (73.0) Other financial expenses 17.5 8.4 (9.1) (52.0) Total financial expenses Financial income 40.0 78.8 38.8 97.0 Financial expenses, net of income 6.1. Financial expenses In the 1Q11 there was an increase of R$ 44.5 million, or 20.1%. The main factors that influenced this result were: Reduction in the amount of financial expenses related to judicial proceedings in the amount of R$ 77.6 million, resulting from the lower need of provision; and The interests on internal loans and financings presented an increase of R$ 38.6 million, due to new funding such as: (i) the 12 th issuance of debentures occurred in June, 2010, (ii) 13 th issuance of debentures occurred in January, 2011 and (iii) the disbursements with loan agreements already executed. Page: 21 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO 6.2. Financial income The financial income presented an increase of R$ 38.8 million mainly related to gains with financial investment due to higher cash available for investment. 7. Income and expenses with monetary variation R$ million 1Q10 1Q11 Variation % Monetary variation on loans and financing 26.0 19.8 (6.2) (23.8) Exchange variation on loans and financing 24.2 (69.1) (93.3) (385.5) Other monetary variations 11.6 14.5 2.9 25.0 Positive monetary variations Negative monetary variations 23.4 12.2 (11.2) (47.9) Net monetary variations 7.1. Expenses with monetary variation The effect of foreign exchange income in the 1Q11 was R$ 96.6 million lower to the same period of 1Q10. This variance is due to: · The foreign exchange on external loans and financings generated a negative impact in the amount of R$ 93.3 million resulting from the 2.3% devaluation of the U.S. dollar in the 1Q11 versus a 2.3% appreciation in the 1Q10. · Monetary variations on internal loans and financings decreased R$ 6.2 million, mainly due to the reduction of R$ 8.3 million resulting from the IGPM variation in 2.43% in 1Q11, as compared to the variation of 2.77% in 1Q10; and the increase of R$ 2.1 million due to the higher variation of the TR in 1Q11 of 0.25%, as compared to 1Q10 of 0.08%; and · Other monetary variances on indemnification of judicial law suits with an increase of R$ 2.9 million. 7.2. Income from monetary variance The income from monetary variation presented a decrease of R$ 11.2 million. This result arose mainly from updating installment agreements and restatement of deposits referring to judicial suits occurred in 1Q10 . 8. Operating Indicators Page: 22 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO In the last 12 months, the loss ratio remained steady around 26% due to the discontinuity of the maintenance services of water networks provided by third parties and problems from contractual transition. In the second half of 2010, the works entered into normal course which shall bring the ratio back to the track planned. However, as the ratio is a 12-month moving average, the effects of such actions have not yet been impacted. Operational Indicators* 1Q10 1Q11 Variation % Water connections (1) 7,161 7,332 2.4 Sewage connections (1) 5,563 5,758 3.5 Population directly served by water supply (2) 23.4 23.7 1.3 Population served by sewage collection (2) 19.7 20.1 2.0 Number of employees 15,165 15,153 (0.1) Water volume produced 732.0 755.3 3.2 Water loss (%) 25.7 26.2 1.9 In Thousand units at the end of the period. In thousands of people at the end of the period. It does not include wholesale invoicing. In millions of m3 accumulated at the end of the period. * Non audited Page: 23 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO EXPLANATORY NOTES (Amounts in thousands of Brazilian reais - R$ , unless otherwise stated ) 1. OPERATIONS Companhia de Saneamento Básico do Estado de São Paulo - SABESP (“SABESP” or the “Company”) is a mixed-capital company headquartered in São Paulo, controlled by the São Paulo State Government. The Company is engaged in the provision of basic and environmental sanitation services, and supplies treated water on a bulk basis and provides sewage treatment services for another six municipalities of the Greater São Paulo Metropolitan Area. In addition to providing basic sanitation services in the State of São Paulo, SABESP may perform these activities in other states and countries, and can operate in drainage, urban cleaning, solid waste handling and energy markets. The new SABESP vision sets forth as objective to be recognized as the company that has universalized the sanitation services in its area of operation, focused on the customer, in a sustainable and competitive way, with excellence in environmental solutions. In March 31, 2011, the Company operated the water and sewage services in 364 municipalities of the State of São Paulo, having temporarily ceased the operation of the municipalities of Itapira, Aracoiaba da Serra, Iperó, Cajobi and Álvares Florense due to judicial orders, which suits are in progress. In the majority of these municipalities, the operations result from concession contracts executed for 30 years. 104 concessions were expired on March 31, 2011 being that all of them are in negotiation phase with the municipalities. Between 2011 and 2033, 44 concessions will expire. The remaining of these concessions operate under a rollover basis. These concessions with indefinite term and expired concessions under renegotiation, are amortized over the useful lives of the underlying assets. Up to March 31, 2011, 216 program contracts were executed. Management expects that all the expired concessions will be renewed or extended, thus there will not be a discontinuity of the water supply and sewage collection in these municipalities. On March 31, 2011 the net book value of intangible used in the 104 municipalities where the concessions are under negotiation totaled R$ 5,768 million and the net revenue for the period ended on March 31, 2011 totaled R$ 597.3 million. In the municipality of Santos, in the Baixada Santista region, which has an significant population, the Company operates supported by a public authorization deed, a similar situation in other municipalities in that region and in the Ribeira valley, where the Company started to operate after the merger of the companies that formed it. The Company’s shares have been listed on the “Novo Mercado” (New Market) segment of the BOVESPA (São Paulo Stock Exchange) since April 2002, and on the New York Stock Exchange (NYSE) as ADRs since May 2002. All information about areas of concession, number of municipalities, water and sewage volume and other related data disclosed in this report, which do not arise from the accounting and/or financial statements, have not been examined by the independent auditors. Page: 24 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO The present quarterly information was approved by the Board of Directors on May 12, 2011. 2. PRESENTATION OF THE QUARTERLY FINANCIAL STATEMENTS (i) Presentation of the Quarterly Information The consolidated quarterly information of March 31, 2011 was prepared based on CPC 21 – Interim Financial Information (individual and consolidated) and the international standard IAS 34 – Interim Financial Reporting issued by the International Accounting Standards Board (IASB) consolidated, and is presented in a form conducive to the norms issued by CVM, applicable to the preparation of Quarterly Information – ITR. Thus, therefore, these IFRS consider the Circular Office Memorandum CVM/SNC/SEP 003 of April 28, 2011 which allows that the entities present selected explanatory notes, in case of redundancy of information already disclosed in the Annual Financial Information. The quarterly information for the period ended on March 31, 2011, therefore, do not include the notes and disclosures by the CPC (“Committee of Accounting Pronouncements”) for the annual consolidated financial statements and, consequently, must be read together with the consolidated financial information in CPC’s and IFRS for the year ended on December 31, 2010. ( ii) Individual and Consolidated Financial Information The individual financial information are being disclosed together with the consolidated financial information and were prepared in a form conducive to the disclosure by note 2 of the Annual Financial Statements. The consolidated financial information was prepared according to the accounting Standards adopted in Brazil and the IFRS – International Financial Reporting Standards, that includes the statements of SABESP and its subsidiaries: Sesamm – Serviços de Saneamento de Mogi Mirim S/A, Águas de Andradina, Saneaqua Mairinque, Aquapolo Ambiental and Attend Ambiental which were all included to the proportion of their equity interest. The Company maintains shared controlling interest, which have the same fiscal year of the joint controlled companies. The accounting policies of its subsidiaries are in line with Company’s policies. The consolidation process of assets, liabilities and income statements consists in adding the balances of assets, liabilities, revenues and expenses, according to their nature, eliminating the equity interests of the holding in the capital stock and accumulated result of the consolidated company. Although SABESP’s equity interest in the Capital Stock of its subsidiaries is not majority interest, the shareholders’ agreement considers the veto power on certain management matters, indicating participative shared control. Therefore, the financial information was proportionally consolidated. The consolidated companies were: Sesamm On August 15, 2008, the Company, together with the companies OHL Medio Ambiente, Inima S.A.U. Unipersonal (“Inima”), Tecnicas y Gestion Medioambiental S.A.U. (“TGM”) and Estudos Tecnicos e Projetos ETEP S/A, with duration of 30 years counted from the date of execution of the concession contract with the municipality, which corporate object is the provision of services of complement to the implementation of system of sewage separation and the implementation of sewage treatment system of the municipality of Mogi Mirim, including the disposal of the solid waste generated. Page: 25 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO In March 31, 2011, Sesamm’s capital stock was R$ 10,669 divided into 10,669,549 nominative common shares, with no par value, of which SABESP holds 36% equity interest and Inima holds 36% of equity interest. The Company has concluded that both companies, SABESP and Inima, hold joint control over Sesamm. Therefore, SABESP records its equity interest in Sesamm by the proportional consolidation method, equivalent to 36% on assets, liabilities, revenues and expenses of Sesamm. In March 31, 2011, the operations of Sesamm had not been started. Águas de Andradina On September 15, 2010, the Company, together with the company Companhia de Aguas do Brasil – Cab Ambiental, organized the company Aguas de Andadina S.A. with undetermined duration, which corporate object is to provide water and sewage services to the Municipality of Andradina. On March 31, 2011, the company’s capital stock was R$ 122 divided into 121,997 nominative common shares, with no par value, of which SABESP holds 30% of equity interest. The operations started on October, 2010. Saneaqua Mairinque On June 14, 2010, the Company, together with the company Foz do Brasil S.A., organized the company Seneaqua Mairinque S.A., with undetermined duratuion, which corporate object is to explore the public service of water and sewage of the municipality of Mairinque. On March 31, 2011, the company’s capital stock was R$ 2,000, divided into 2,000,000 nominative common shares with no par value, of which SABESP holds 30% equity interest. The operations started on October, 2010. Aquapolo Ambiental S.A. On October 08, 2009, the Company, together with the company Foz do Brasil S.A., organized the company Aquapolo Ambiental, which corporate objective is the production, supply and commercialization of water for reuse for the company Quattor Quimica S.A.; Quattor Petroquimica S.A.; Quattor Participacoes S.A and other companies that integrate the Petrochemnical Polo. Page: 26 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO On March 31, 2011 the company’s capital stock was R$ 31,429, divided into 35,684,420 nominative common shares with no par value, of which SABESP holds 49% of equity interest. The beginning of operations is scheduled for April, 2012. Águas de Castilho On October 29, 2010, the company, together with the Companhia de Aguas do Brasil – Cab Ambiental, organized the company Aguas de Castilho which corporate object is the provision of services of water and sewage in the municipality of Castilho. On March 31, 2011, the company’s capital stock was R$ 65, divided into 65,600 nominative common shares with no par value, of which SABESP holds 30% equity interest. The operations started on January, 2011. Attend Ambiental On August 23, 2010, the Company, together with Companhia Estre Ambiental S/A, organized the company Attend Ambiental S/A which corporate objective is the implementation and operation of a pre-treatment station of non domestic effluents and mud conditioning, in the metropolitan region of the capital of the State of São Paulo, as well as the development of other related activities and the creation of similar infrastructure in other locations, in Brazil and abroad. On March 31, 2011, the company’s capital stock was R$ 2,000 divided into 2.000,000 nominative common shares with no par value, of which SABESP holds 45% equity interest. The operations started in January, 2011. A summary of SABESP’s equity interest in the financial statements of these subsidiaries is presented below March 31, 2011 SESAMM 36% ÁGUAS DE ANDRADINA 30% ÁGUAS DE CASTILHO 30% SANEAQUA MAIRINQUE 30% AQUAPOLO AMBIENTAL 49% ATTEND AMBIENTAL 45% Current assets 1,489 321 39 889 13,987 644 Non-Current Assets 7,275 368 51 23 56,154 21 Current Liabilities 986 290 68 144 814 114 Non-Current Liabilities 4,924 554 97 31 55,341 - Equity 2,854 (155) (74) 737 13,986 551 Operating revenue - 483 27 567 - - Operating expense (229) (512) (97) (498) (167) (362) Net financial income 12 - - 11 - 13 Income (loss) for the year (217) (19) (70) 80 (167) (349) Page: 27 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO December 31, 2010 SESAMM 36% ÁGUAS DE ANDRADINA 30% SANEAQUA MAIRINQUE 30% AQUAPOLO AMBIENTAL 49% Current assets 420 178 851 13,798 Non-Current Assets 5,353 106 10 46,094 Current Liabilities 2,702 119 177 1,331 Non-Current Liabilities - 301 9 53,909 Equity 3,071 (136) 675 4,652 Operating revenue - 247 447 - Operating expense (638) (451) (384) (1,023) Net financial income 95 - 12 0 Income (loss) for the year (543) (204) 75 (1,023) 2.1 Accounting policies The accounting policies used in the preparation of the quarterly information for the quarter ended on March 31, 2011 are consistent with those used to prepare the Annual Financial Statements referring to the year ended on December 31, 2010. In the Annual Financial Statements, these policies are disclosed in note 3. 2.2 New standard, changes to standards that are not in force Standard Main requirements Effective date IFRS 9, “Financial Instrument” replacement to IAS 39 (a) Phase I – Recognition and measurement The majority of the requirements for financial liabilities have not changed, however, there were some changes to the fair value option for financial liabilities to address the company’s own credit risk. (b) Phase II – Impairment Methodology The period of comments went up to April 1st, 2011 and is in process of analysis. (c) Phase III - Hedge accounting The period of comments went up to March 9 th , 2011 and is in process of analysis. The effective date is January 1st, 2013. Early adoption is still not available in Brazil. IASB´s expectation is that the process of replacement from IAS 39 to IFRS 9 to be completed in the second half of 2011. 3. Financial Risk Management 3.1 Financial Risk Factors Page: 28 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO The Company’s operations are affected by the Brazilian economic scenario, exposing it to market risk, such as foreign currency risk, interest rate risk, credit risk and liquidity risk. The Company has not used derivative financial instruments, even being able to contract forward foreign exchange contracts and financing in Reais to reduce the foreign currency risk. (a) Market Risk Foreign Currency Risk This risk arises from the possibility that the Company may incur in losses due to exchange rate fluctuations, which would increase the liability balances of foreign currency-denominated loans and financing obtained in the market and the related financial expenses. The Company does not have hedge or swap contracts to hedge against this risk, in view of the amounts, costs involved and opportunities. However, when possible, it makes advance purchases of foreign currencies and obtains funding in local currency, as a way to protect itself against exchange rate fluctuations. A significant part of the Company’s financial debt was denominated in U.S. dollar and in Yen, in the total amount of R$ 2,556,642 on March 31, 2011 (R$ 2,244,635 on December 31, 2010). The Company’s exposure to foreign currency risk is the following: March, 31 2011 December, 31 2010 Foreign currency R$ Foreign currency R$ Loans and financing – US$ 1,082,277 1,762,705 1,084,898 1,807,657 Loans and financing – Yen 40,489,000 793,989 21,316,000 436,978 On March 31, 2011, had the Real appreciated or devaluated in approximately 10% as compared to the dollar and the Yen with all other variables constant, the effect on the income after taxes for the period would have been R$ 170,001 (2010 – R$ 148,146), lower or higher, mainly as a result of the foreign currency gains or losses with the conversion of loans to foreign currency. Simulation of appreciation/depreciation of the Real by 10% March, 31 2011 December, 31 2010 Loans in foreign currency 2,575,765 2,244,635 Variation of Dollar/Yen 10% 10% Appreciation or depreciation of the Real 257,577 224,464 Income Tax/Social Contribution Tax Rate 34% 34% Income tax / Social contribution 87,576 76,318 Appreciation or depreciation of the Real, net of taxes. 170,001 148,146 Page: 29 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Interest rate risk This risk arises from the possibility that the Company may incur losses due to interest rate fluctuations and indices that increase their interest expenses on loans and financing. The Company has not entered into any derivative contract to hedge against this risk; however, it continually monitors market interest rates, in order to evaluate the possible need to replace its debt. The table below shows the Company’s loans and financings expressed in Reais subject to variable interest rate: March, 31 2011 December, 31 2010 UPR (i) 2,434,452 2,529,398 CDI (ii) 1,965,254 2,009,391 IGP-M (iii) 519,102 493,869 TJLP (iv) 693,238 703,710 IPCA (v) 235,413 223,996 Total loans and financings in local currency. 5,847,459 5,960,364 (i) UPR - Reference Standard Unit (ii) CDI - Interbank Certificate of Deposit (iii) IGP-M - General Index of Market Prices (iv) TJLP - Long Term Interest Rate (v) IPCA - National Wide Consumer Price Index Another risk faced by the Company is the lack of correlation between the monetary adjustment indices of its debt and those of its receivables. Water supply and sewage treatment tariffs do not necessarily follow the increases in the interest rates affecting the Company’s debt. On March 31, 2011, had the interest rates on loans kept in reais varied around 1% higher or lower, with all other variables constant, the effect on the income after taxes would have been R$ 38,593 (2010 – R$ 39,338) higher or lower, mainly as a result of lower or higher interest expenses in loans with variable rates. (b) Credit risk The credit risk results from cash equivalents, bank deposits and financial institutions, as well as credit exposure to customers, including outstanding accounts receivable. The Company must, by law, invest its excess cash exclusively with Banco do Brasil (rating AA+(bra)). The credit risks are mitigated due to sale to a widely spread out customer base. The maximum exposure to credit risk at the date of presentation of the report is the carrying amount of securities classified as cash equivalents, deposits in Banks and financial institutions and accounts receivable from customers at the date of the balance sheet. Notes 4.3 (e), 8, 9 and 10. Page: 30 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO (c) Liquidity Risk. The Company’s liquidity depends mainly on the cash generated by the operating activities, loans from financial institutions of the state and federal government and financings in the local and international markets. The liquidity risk management considers the assessment of liquidity requirements to ensure that the Company has enough cash to meet its operating and capital expenditures. The table below analyzes the Company’s financial liabilities, by maturity dates, including the portion of principal and interests to be paid in accordance with contractual clauses. HOLDING April to December 2011 2012 2013, 2014 e 2015 2016 onwards Total In March 31, 2011 Loans and financing 1,388,577 1,966,915 3,535,534 4,624,284 11,515,310 Contractors and suppliers 156,295 - - - 156,295 Other payables 438,083 - - - 438,083 In December 31, 2010 Loans and financing 1,744,324 2,071,161 3,834,599 4,880,026 12,530,110 Contractors and suppliers 142,634 - - - 142,634 Other payables 326,507 - - - 326,507 There are no guarantees provided by the Company to be disclosed. (d) Sensitivity analysis Following is presented the table demonstrating the sensitivity analysis of the financial instruments that may generate significant impacts to the Company, under the terms of CVM instruction nr. 475/2008, in order to demonstrate the amounts of the main financial liabilities converted at a projected rate for final settlement of each contract, converted to fair value (Scenario I) with 25% appreciation (Scenario II) and 50% appreciation (Scenario III). 03/31/2011 Financial Instruments Risk Scenario I R$ Scenario II R$ Scenario III R$ Financial Liability Loans and Financings Banco do Brasil, CEF Increase in UPR 1,995,893 2,154,587 2,837,282 Debentures Increase in IGPM 529,549 546,438 584,641 Debentures Increase in IPCA 255,323 363,528 373,363 Debentures Increase in CDI 1,996,964 2,662,618 3,993,928 Debentures Increase in TJLP 187,428 199,243 205,239 BID and Eurobonds Increase in the US$ 2,061,306 2,136,190 2,220,311 JICA Increase in the Yen 848,872 870,976 895,260 The indexes used for each scenario are based on the number of days to elapse for each contract, the amounts expressed above were summarized. Page: 31 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO The rates were projected based on the settlement dates of each financial instrument; the information was obtained out of BM&F website. These sensitivity analysis have the objective to measure the impact of the changes in the market variables on the Company’s financial instruments. Such amounts, when settled, may present values different from those demonstrated above, due to the estimates used in their preparation process. (e) Credit quality of the financial assets The credit quality of the financial assets that are not past due or subject to provision for loss may be assessed upon reference to the external credit classifications (if any) or to the historical information on the default ratio of the counterparties. For the credit quality of the counterparties that are not financial institutions, like deposits and financial investments, the Company considers the lowest rating of the counterparty disclosed by the three main international credit rating agencies (Moody’s, Fitch and S&P), pursuant internal policy of market risk management. HOLDING March 31,2011 December 31,2011 Current account and short-term bank deposits brAAA 29,179 27,673 brAA+ 2,355,767 1,945,697 Other (*) 12,126 14,634 2,397,072 1,988,004 (*) Included in this category were deposit accounts and investment funds in Banks that do not have evaluation by the three rating agencies used by the Company. We present, as follows, a table with the rating assessment of the financial institutions that are counterparties with which the Company had business during the period: Counterparty Fitch Moody's Standard Poor's Banco do Brasil S.A. AA+(bra) Aaa.br brAAA Banco Santander Brasil S.A. AAA (bra) Aaa.br brAAA Caixa Economica Federal AA+ (bra) Aaa.br - Banco Bradesco S.A. AAA (bra) Aaa.br brAAA Itaú Unibanco Holding S.A. AAA (bra) Aaa.br AAAbr 3.2 Capital management The Company’s objectives in managing its capital are the safeguard the continuity capacity to offer return to shareholders and benefits to the other stakeholders, in addition to maintain an ideal capital structure to reduce this cost. The Company monitors capital based on financial leverage ratio. This ration corresponds to the total debt divided by the total capital. The net debt, by its turn, corresponds to the total loans and financings deducted from the amount of cash and cash equivalents. The total capital is calculated through the sum of net equity, as demonstrated in the consolidated balance sheets, to net debt. Page: 32 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO HOLDING March 31,2011 December 31,2010 Total loans and financing 8,423,224 8,209,292 Less: cash and cash equivalents (2,397,072) (1,988,004) Net debt 6,026,152 6,221,288 Total equity 9,864,593 9,681,800 Total Capital 15,890,745 15,903,088 Leverage Ratio 37.9% 39.1% On March 31, 2011, the leverage ratio of the Company was reduced to 37.9%, as compared to 39.1% on December 31, 2010, due to the increase in the financial investments. 3.3 Fair value estimate The Company applies CPC 40 to financial instruments measured by the fair value in the balance sheets, which requires fair value measurement in accordance with the following hierarchy of fair value measurement: . Quoted prices (not adjusted) in active markets for identical assets and liabilities (level 1). . Information other than quoted prices included in level 1, that are observable for assets or liabilities, whether directly (that is, price) or indirectly (that is, derived from prices)(level 2). . Insertions for asset or liability that are not based on observable market data (non observable inputs)(level 3). The sole financial instrument evaluated at fair value maintained by the Company is represented by short term investments in bank certificates of deposit (CDB), classified as cash equivalents, in the amounts of R$ 2,321,709 and R$ 1,852,588 on March 31, 2011 and December 31, 2010, respectively. These investments are financial assets measured at fair value by means of the result, measured pursuant level 2. 3.4 Financial instruments The Company operates with several financial instruments, with highlight for cash and cash equivalents, including financial investments, and loans and financings as described below. The estimated fair value of the financial instruments is the following: Page: 33 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO HOLDING March 31,2011 December 31,2010 Book value Fair value Book value Fair value Financial assets Cash and cash equivalents 2,397,072 2,397,072 1,988,004 1,988,004 Restricted cash 292,369 292,369 302,570 302,570 Accounts receivable, net 1,330,678 1,330,678 1,323,886 1,323,886 Balances with related parties, net 358,937 358,937 368,848 368,848 Judicial Deposits 39,391 39,391 43,543 43,543 Financial liabilities Loans and financing 8,423,224 10,191,193 8,209,292 9,644,938 Contractors and suppliers 156,295 156,295 142,634 142,634 CONSOLIDATED March 31,2011 December 31,2010 Book value Fair value Book value Fair value Financial assets Cash and cash equivalents 2,399,844 2,399,844 1,989,179 1,989,179 Restricted cash 292,369 292,369 302,570 302,570 Accounts receivable, net 1,331,155 1,331,155 1,324,157 1,324,157 Balances with related parties, net 358,937 358,937 368,848 368,848 Judicial Deposits 39,391 39,391 43,543 43,543 Financial liabilities Loans and financing 8,483,494 10,257,549 8,264,615 9,698,547 Contractors and suppliers 158,161 158,161 144,043 144,043 For achieving the market value of the Financial Instruments, the following criteria have been adopted: (i) Foreign currency financings are controlled in the original currency, converted using the foreign exchange rate at the balance sheet date, discounted to present value using the market future exchange rate obtained at Bloomberg, based on the Company’s securities traded in the external market. Additionally, the Company has an instrument indexed to the Yen (JICA) which, in addition to the assumptions described above, was considered in the calculation to present value the parity of the original foreign currency of the instrument in relation to the U.S. dollar. (ii) Debentures are considered at nominal value updated with contractual interest rate until the maturity date and discounted to present value using the market future interest rates, published by ANBIMA in the secondary market, as of March 31, 2011 and the Company’s securities traded in the Brazilian market. Page: 34 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO (iii) Financings – BNDES are instruments considered at nominal value updated with contractual interest rate until the maturity date, that are indexed by the TJLP, which is a specific modality, not being compared to any other market rate. Therefore, the Company has elected to disclose as the market value the carrying amount recorded on March 31, 2011. (iv) Other financings in local currency are considered at nominal value updated with contractual interest rate until the maturity date, discounted to present value using the market future interest rate obtained in BM&FBOVESPA website. 4. MAIN ACCOUNTING ESTIMATES AND ASSESSMENTS The estimates and assessments are continuously evaluated based on the historical experience and other factors, including the expectations of future events that are believed to be reasonable according to the circumstances. There was no change regarding the presentation of December 31, 2010, pursuant to Note 5. 5. CASH & CASH EQUIVALENTS HOLDING CONSOLIDATED March 31,2011 December March 31,2011 December 31,2010 Cash and Banks 75,363 135,416 76,973 136,002 Cash Equivalents 2,322,871 1,853,177 2,397,072 1,988,004 2,399,844 1,989,179 6. RESTRICTED CASH On March 31, 2011, the Company recorded restricted cash, in current assets, in the amount of R$ 292,369, referring to the last installment to be released of the 12th issue of debentures, in the amount of R$ 176,288 and to the collection related to rendering services to entities connected to the City Hall of the Municipality of São Paulo, net of taxes, in the amount of R$ 116,081. These proceeds must be reinvested in the water and sewage system of the city of Sao Paulo. 7. ACCOUNTS RECEIVABLE FROM CUSTOMERS (a) Balances Page: 35 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO HOLDING Mar/11 Dec/10 Private sector General and special customers (i) (ii) 848,560 827,990 Agreements (iii) 252,243 250,300 1,100,803 1,078,290 Governmental entities Municipal 560,728 556,212 Federal 3.240 2,645 Agreements (iii) 172,342 170,892 736,310 729,749 Wholesale customers- Municipal Administration Offices (iv) Guarulhos 477,370 462,221 Mauá 227,221 220,228 Mogi das Cruzes 21,455 18,818 Santo André 505,093 489,486 São Caetano do Sul 3,680 3,537 Diadema Wholesale total - Municipal City Halls 1,388,249 1,343,445 Unbilled supply Subtotal 3,615,574 3,543,306 Allowance for doubtful accounts Total Current 969,335 971,047 Non-current (v) 361,343 352,839 The consolidated balance totals the amount of R$ 1,331,155 (Dec./10 – R$ 1,324,157), being R$ 477 the difference regarding the holding’s balance, referring to the accounts receivable from subsidiaries, Aguas de Andradina, R$ 304, Saneaqua Mairinque, R$ 144, and Aguas de Castilho, R$ 29. (i) General customers - residential and small and medium-sized companies. (ii) Special customers - large consumers, commercial, industries, condominiums and special billing consumers (industrial waste, wells, etc.). (iii) Agreements - installment payments of past-due receivables, plus monetary adjustment and interest. (iv) Wholesale - municipal city halls - The balance of accounts receivable from wholesalers refers to the sale of treated water to the municipalities which are responsible for the distribution, billing and collection from the ultimate consumers. Some of these municipalities question judicially the tariffs charged by SABESP and do not pay the amounts under litigation. The past due amounts that are included in the allowance for doubtful accounts are substantially classified in non-current assets. Page: 36 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Mar/11 Dec/10 Balance at beginning of period 1,343,445 1,182,744 Billing for services provided 90,496 353,546 Collections - current year’s services (30,083) (183,882) Collections - previous year’s services Balance at the end of the period 1,388,249 1,343,445 Current 28,607 38,665 Non-current 1,359,642 1,304,780 (v) The non-current portion consists of past-due and renegotiated balances with customers and past-due receivables related to the wholesale of water to municipal authorities and is recorded net of allowance for doubtful accounts. (b) The aging of trade accounts receivable is as follows: HOLDING Mar/11 Dec/10 Current 1,065,570 1,086,073 Past-due: Up to 30 days 168,053 150,358 From 31 to 60 days 78,234 67,539 From 61 to 90 days 47,757 45,153 From 91 to 120 days 48,283 39,084 From 121 to 180 days 71,350 73,300 From 181 to 360 days 116,763 119,967 Over 360 days Total accrued Total (c) Allowance for doubtful accounts Mar/11 Dec/10 Beginning balance 2,219,420 1,854,231 Private sector / government entities 15,330 7,663 Wholesale customers 50,146 36,534 Additions for the period Ending balance Current 1,104,315 866,117 Non-current 1,180,581 1,032,311 The Company accounted for probable credit losses on accounts receivable in the first quarter of 2011 totaling R$ 33,137 which were written off from accounts receivable and recorded under “Selling Expenses”. In the first quarter of 2010, these losses were R$ 10,435. Page: 37 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO 8. BALANCES AND TRANSACTIONS WITH RELATED PARTIES The Company is a party to transactions with its controlling shareholder, São Paulo State Government, and companies related to it. (a) Accounts receivable, interest on capital and operating revenue with the São Paulo State Government HOLDING AND CONSOLIDATED Mar/11 Dec/10 Accounts Receivable Current: Water and sewage services (i) 100,079 96,004 Water and sewage services - GESP Agreement (iii), (iv) and (v) 19,875 21,360 Provision for Losses (12,389) (12,389) Reimbursement of additional retirement and pension benefits - GESP Agreement (vi) 28,203 28,203 Reimbursement of additional retirement and pension benefits paid - Monthly flow (vi) Total current Long-term assets: Water and sewage services - GESP Agreement (iii), (iv) (v) 46,837 52,228 Reimbursement of additional retirement and pension benefits paid - GESP Agreement (vi) Total noncurrent assets Total receivable from shareholder Provision of water and sewage services 154,402 157,203 Reimbursement of additional pension and retirement Interest on capital payable to related parties 194,618 194,618 Gross revenue from sales and services 1th Qtr/11 1th Qtr/10 Water sales 48,551 57,547 Sewage services 43,153 48,496 Receivables from related parties (96,455) (81,836) Financial Income 61,346 17,704 (i) Water and sewage services The Company provides water supply and collection of sewage to the State Government and other Companies related to it, under terms and conditions considered by Management as normal in the market, except as to the form of settlement of the credits, that may be realized under the conditions mentioned in items (iii), (iv) and (v). (ii) Reimbursement of additional retirement and pension benefits paid Page: 38 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO It refers to amounts of complemental benefits of retirement and pension plan provided by State of Sao Paulo’s Law nr. 4819/58 (“Benefits”) paid by the Company to former employees or retirees. Under the terms of the Agreement referred on (iii), GESP recognizes to be responsible for the charges resulting from the Benefits, provided that the payment criteria set forth by the Department of Personnel Expenditures of the State – DDPE are met, founded on the legal guidelines set by the Legal Consulting of the Secretary of Finance and the State Attorney General’s Office – PGE. As explained in item (vi) during the validation by GESP of the amounts due to the Company for the Benefits, there were divergences as to the calculation criteria and eligibility of the Benefit applied by the Company. On March 31, 2011 and December 31, 2010, 2,520 and 2,554 retirees, respectively, received retirement complements In the quarters ended on March 31, 2011 and December 31, 2010, the Company paid R$ 26,750 and R$ 37,102, respectively. There were 25 active employees who will be eligible to these benefits as a result of their retirement, compared to 32 on December 31, 2010. In January, 2004, the payments of retirement and pension complement were transferred to the Secretary of Finance, and would be made in accordance with the calculation criteria defined by the PGE. By judicial order, the responsibility for the payments returned to SABESP, as originally established. (iii) GESP Agreement On December 11, 2001, the Company, GESP (through the State Department of Finance Affairs, currently the Department of Finance) and the Department of Waters and Electric Energy – DAEE, with the intermediation of the State Department of Sanitation and Energy (former Department of Water Resources, Sanitation and Construction Works), entered into the Term of Recognition and Consolidation of Obligations, Payment Commitment and Other Covenants (“GESP Agreement”) with the purpose to settle the existing dispute between GESP and the Company related to the water and sewage services and to the Benefits. In view of the strategic importance of the reservoirs of Taiaçupeba, Jundiai, Biritiba, Paraitinga and Ponte Nova (“Reservoirs”), for the assurance of the maintenance of volume of water of Alto Tiete, the Company agreed to receive them as part of the reimbursement referring to the Benefits. The Reservoirs would be transferred to the Company by the DAEE in return to the amounts owned by GESP. However, the Attorney General’s Office of the State of Sao Paulo questioned the legal validity of this agreement, which main argument is the absence of specific legislative authorization for the alienation of DAEE’s assets. The Company’s legal counsels assess the risk of loss of this suit as probable, in case it does not obtain the referred legislative authorization, which would prevent the transfer of the respective reservoirs as partial amortization of the balance receivable. (iv) First Amendment to the GESP Agreement Page: 39 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO On March 22, 2004, the Company and the State Government amended the terms of the original GESP Agreement, (1) consolidating and recognizing the amounts due by the State Government for water supply and sewage collection services provided, monetarily adjusted until February 2004; (2) formally authorizing the offset of amounts due by the State Government with interest on shareholders’ equity declared by the Company and any other debit existing with the State Government as of December 31, 2003, monetarily adjusted until February 2004; and (3) defining the payment conditions of the remaining liabilities of the State Government for the receipt of the water supply and sewage collection services. (v) Second Amendment to the GESP Agreement On December 28, 2007, the Company and the State of São Paulo, intermediated by the Secretary of Treasury, signed the second amendment to the terms of the original GESP agreement, agreeing upon the payment in installments of the remaining balance of the First Amendment, amounting R$ 133,709 at November 30, 2007, to be paid in 60 monthly and consecutive installments of the same amount, beginning on January 02, 2008. The amount of the installments will be monetarily adjusted according to the variation of the IPCA-IBGE, plus interest of 0.5% per month. The State and SABESP agreed to resume immediately the compliance with their mutual obligations under new assumptions: (a) implementation of an electronic account management system to facilitate and speed up the monitoring of payment processes and budget management procedures; (b) structuring of the Rational Water Use Program (PURA) to rationalize the consumption of water and the amount of the water and sewage bills under the responsibility of the State; (c) establishment, by the State, of criteria for budgeting so as to avoid the reallocation of amounts to a specific water and sewage accounts as from 2008; (d) possibility of registering state bodies and entities in a delinquency system or reference file; (e) possibility of interrupting water supply to state bodies and entities in the case of nonpayment of water and sewage bills. (vi) Third Amendment to GESP Agreement On November 17, 2008, GESP, SABESP and DAEE, entered into the Third Amendment to the Term of Agreement of Payment Commitment, and Other Agreements, where the State recognizes to owe SABESP the amount of R$ 915,251, monetarily adjusted until September, 2008 by the IPCA-IBGE, corresponding to the Uncontroversial Amount, calculated by FIPECAFI. SABESP accepts temporarily the Reservoirs as part of the payment of the Uncontroversial Amount and offers to the State a temporary settlement, constituting a financial credit of R$ 696,283, corresponding to the value of the Reservoirs. The definitive settlement will only occur with the effective transfer of property in the relevant real estate notary. The Company did not recognize the receivable amount of R$696,283 related to the reservoirs, as it not virtually certain that will be transferred by the State. The remaining balance of R$ 218,967 is being paid in 114 monthly and consecutive installments, in the amount of R$ 1,920 each, restated annually by the IPCA/FIPE, added by interests of 0.5% p.m., the first installment became due on November 25, 2008. SABESP and the Government of the State of São Paulo are working together in order to obtain the legislative authorization in order to make viable the transfer of the Reservoirs to SABESP, overcoming, therefore, the legal uncertainty caused by the Public Civil action is challenging the lack of specific legislation for the transfer of the ownership of the reservoirs. Page: 40 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO The Third Amendment also provides for the regularization of the monthly flow of benefits. While SABESP is responsible for the monthly payments, the State shall reimburse the Company based on criteria identical to those applied in the calculation of the Uncontroversial Amount. With no longer an impeditive judicial decision, the State will directly assume the monthly payment flow of the portion considered uncontroversial. (vii) Controversial Amount of Benefits As mentioned before, on November 17, 2008, the Company and the State executed the Third Amendment to the GESP Agreement, in such occasion the amounts denominated as controversial and uncontroversial were quantified. In this amendment, the efforts to settle what was called the Controversial Amount is represented by the difference between the Uncontroversial Amount and the amount effectively paid by the Company as Benefits of retirement and pension complement provided by Law 4819/58, of original responsibility of the State but paid by SABESP by judicial decision. By entering into the Third Amendment, it was provided for the reappreciation by the PGE the divergences that caused the controversial amount of the benefits provided by Law 4819/58. At the time, this expectation was based on the PGE’s intention to re-appreciate the question and also in the implied right of the Company to the reimbursement, inclusively based on external technical legal opinions. However, new opinions issued by the PGE and received on September 4 and 22, 2009 and January 4, 2010, denied the reimbursement of the portion previously defined as controversial amount. Even though the negotiations with the State are still being maintained, it is no longer possible to ensure that the Company will recover the credits related to the Controversial Amount without dispute. As part of the actions intended to recover the receivables that Management understands as due by the Government of the State, related to the divergences about the reimbursement of the benefits of retirement and pension complement paid by the Company, SABESP: (i) addressed, on March 24, 2010, the message to the Controlling Shareholder, forwarding the office memorandum released by the Collegiate Directors, proposing judicial action to be forwarded to the Arbitration Chamber of Bovespa (Sao Paulo Stock Exchange); (ii) in June, 2010, it forwarded to the Secretary of Finance a proposal for agreement aiming the settlement of the referred controversies. This proposal did not succeed; (iii) on November 9, 2010, it filed a judicial action against the State of Sao Paulo pleading the full reimbursement of the amounts paid as benefits provided by State Law nr. 4819/58 to finalize the discussion between the Company and GESP. Despite the judicial action, the Company will insist in reaching an agreement during the progress of the judicial action, understanding that a reasonable agreement is better to the company and its shareholders than waiting the end of the judicial demand. Page: 41 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO The Company’s Management has elected for not recognizing such amounts, due to the uncertainty of the reimbursement of the amounts. On March 31, 2011 the amounts not recorded by the Company referring to the complement of pension and retirement paid in name of the State by the Company totaled R$ 1,244,542 (Dec/10 – R$ 1,230,064) including the amount of R$ 696,283 referring to the transfer of the reservoirs in the Alto Tiete system. As a result, the Company also recognized the actuarial obligation referring to the complement of the pension and retirement maintained with the employees and pensioners of Plan G0. On March 31, 2011, the amounts of the complement of pension and retirement complement of Plan G0 were R$ 1,500,321 (Dec./10 – R$ 1,316,706). For more information on the obligations of complement to pension and retirement, see Note 15. (b) Agreement for the use of reservoirs In its operations, the Company uses the Guarapiranga and Billings reservoirs and part of some reservoirs of the Upper Alto, which are owned by the Water and Electric Energy Department (DAEE); should these reservoirs not be available for use to the Company, there could be the need to collect water in more distant places. The Company does not pay any fee for the use of these reservoirs but it is responsible for their maintenance and operating costs. (c) Agreements with reduced tariffs with State and Municipal Government Entities that joined the Rational Water Use Program (PURA). The Company has signed agreements with government entities related to the State Government and municipalities where it operates involving approximately 7,000 real estate’s that are benefited from a reduction of 25% in the tariff of water supply and sewage collection services. These agreements provide for the implementation of the rational water use program, which takes into consideration the reduction in the consumption of water. (d) Guarantees The State Government grants guarantees for some loans and financing of the Company and does not charge any fees with respect to such guarantees. (e) Contract of assignment of personnel among the entities connected to GESP The Company has employees assigned to entities connected to the Government of the State of São Paulo, where the expenses are fully transferred and monetarily reimbursed. On March 31, 2011, the expenditures with the employees assigned by SABESP to other state entities amounted to R$ 1,596 (Mar/10 – R$ 1,250). In the same period, the Company did not have expenditures with the employees from other entities at SABESP’s disposal and in March, 2010 the amount totaled R$ 78. (f) Services contracted from entities connected to GESP. Page: 42 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO On March 31, 2011 and December 31, 2010, SABESP had an outstanding amount payable of R$ 11,460 and R$ 11,395, respectively, referring to services provided by entities connected to the Government of the State of São Paulo. Among them, we highlight the services of electric energy supply by the Energy Company of Sao Paulo – CESP, representing 87.7% of the amount of March 31, 2011. (g) Non-operating Assets The Company had, on March 31,2011 the amount of R$ 25,371 (in December 31,2010 - R$ 25,371), respectively, mainly related to land granted in free lease to Associations, Assistance Entities, Non-Governmental Organizations and to the DAEE – Department of Water and Electric Energy, among others. The land granted to the DAEE amount to R$ 2,289. (h) Banco do Brasil The Company filed a declaratory action against the Department of Finance of São Paulo, nº 000317-53.2011.8.26.0053, in the 3rd Civil Court. The State of São Paulo alienated exclusive rights in bank services of the companies managed direct and indirectly by Banco Nossa Caixa, on March 27, 2007; and by Banco do Brasil on May 27, 2010. In this judicial action, the Company asks for financial compensation related to the alienation of its exclusive rights. The Company is asking for a percentage of the amounts that the Estate of São Paulo received from the financial institutions. (i) Sabesprev The Company sponsors the defined contribution plan managed by Fundação SABESP de Seguridade Social - Sabesprev. The net actuarial obligation, recorded up to Março 31, 2011, is R$ 498,932 (Dec/2010 - R$ 487,332). Management is making efforts towards maintaining, in permanent basis, the timely payment by the State regarding the transactions between the parties. (j) Management Fees The compensation policy to the executive committee is set according to the guidelines of the Government of the State of São Paulo, CODEC (Council of Defense of the Capitals of the State), and is based on performance, market competitiveness of other indicators related to the Company’s business and is subject to the approval by the shareholders at the General Shareholders’ Meeting. The executive compensation is limited to the State Governor’s compensation, The compensation of the Board of Directors corresponds to 30% of the compensation of the Officers, conditioned to a minimum attendance to one monthly meeting. The objective of the compensation policy is to set up a model of private management, with the purpose to incentive the maintenance in its headcount and recruit professionals gifted of competence, experience and motivation, considering the effectiveness degree currently required by the Company. Page: 43 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO In addition to the monthly compensation, the members of the Board of Directors and the Executive Committee receive: Bonuses: for purposes of compensating the Board of Directors of the companies that the State is controlling shareholder, as an incentive policy, provided that the company effectively calculates quarterly, semi-annual and annual income and distribute mandatory dividends to the shareholders, even if under the form of interests on shareholders’ equity. Annual bonus cannot exceed six times the monthly compensation of the directors and officers, nor 10% of interests on shareholders’ equity paid by the company, whatever is lower. Annual award: equivalent to one monthly fee, calculated on a prorated basis, in the month of December of each year. The purpose of such award is to establish a similarity with the thirteenth salary of the labor regime of the Company’s employees, once the relationship of the directors and officers with the Company is governed by its Bylaws and not the labor code. Benefits paid only to the Statutory Officers – meal ticket, basic basket of food, medical assistance, annual paid rest of a 30-day remunerated leave and payment of an award equivalent to one third of the monthly fees. The compensation paid by the Company to the members of the Board of Directors and Officers was R$ 591 and R$ 607 for the periods ended on March 31, 2011 and 2010, respectively, and refers to short term benefits to employees and managers. An additional amount of R$ 198 referring to the bonus program was accrued in the period from January through March, 2011 (R$ 220 in 2010). 9. INDEMNIFICATIONS RECEIVABLE There was no relevant information or changes, as per note 10 to the Annual Financial Statements of December 31, 2010. 10. INTANGIBLE The balance and movement in intangible assets is as follows: HOLDING December 31, 2010 March 31, 2011 Accumulated Accumulated Cost amortization Net Cost amortization Net Intangibles resulting from: Concession contracts asset value (i) 13,974,819 (3,242,262) 10,732,557 14,236,216 (3,347,894) 10,888,322 Concession Contracts – economic value (ii) 706,423 (189,145) 517,278 714,652 (195,496) 519,156 Contract Program (iii) 900,686 (36,302) 864,384 1,038,678 (38,994) 999,684 Program Contracts – commitments (iv) 333,942 (22,666) 311,276 342,524 (25,473) 317,051 Service Contract – São Paulo 6,196,699 (99,837) 6,096,862 6,209,410 (199,183) 6,010,227 New Businesses (v) 12,129 (901) 11,228 13,468 (1,574) 11,894 Software License 49,458 (41,521) 7,937 49,458 (43,965) 5,493 Total 22,174,156 (3,632,634) 18,541,522 22,604,406 (3,852,579) 18,751,827 Page: 44 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO HOLDING December 31,2010 Reclassification cost Reclassification amortization Additions Retirements and disposals Amortization March 31,2011 Intangibles resulting from: Concession contracts 10,732,557 (8,073) - 269,470 - (105,632) 10,888,322 Concession agreements - economic value 517,278 8,073 - 156 - (6,351) 519,156 Contract Program 864,384 - - 139,790 (484) (4,006) 999,684 Program contracts - commitments 311,276 - - 8,582 - (2,807) 317,051 Service Contract 6,096,862 (2,006) 2,006 16,832 (138) (103,329) 6,010,227 New Businesses 11,228 - - 1,339 - (673) 11,894 Software License 7,937 - (2,444) 5,493 Total CONSOLIDATED December 31, 2010 March 31, 2011 Accumulated Accumulated Cost amortization Net Cost amortization Net Intangibles resulting from: Concession contracts asset value (i) 13,980,141 (3,242,270) 10,737,871 14,243,606 (3,347,902) 10,895,704 Concession Contracts – economic value (ii) 706,423 (189,145) 517,278 714,652 (195,496) 519,156 Contract Program (iii) 900,686 (36,302) 864,384 1,038,678 (38,994) 999,684 Program Contracts – commitments (iv) 333,942 (22,666) 311,276 342,524 (25,473) 317,051 Service Contract – São Paulo 6,196,699 (99,837) 6,096,862 6,209,410 (199,183) 6,010,227 New Businesses (v) 12,129 (901) 11,228 13,468 (1,574) 11,894 Software License 49,458 (41,521) 7,937 49,458 (43,965) 5,493 Total 22,179,478 (3,632,642) 18,546,836 22,611,796 (3,852,587) 18,759,209 Page: 45 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO CONSOLIDATED December 31,2010 Reclassification cost Reclassification amortization Additions Retirements and disposals Amortization March 31,2011 Intangibles resulting from: Concession contracts 10,737,871 (8,073) - 271,538 - (105,632) 10,895,704 Concession agreements - economic value 517,278 8,073 - 156 - (6,351) 519,156 Contract Program 864,384 - - 139,790 (484) (4,006) 999,684 Program contracts - commitments 311,276 - - 8,582 - (2,807) 317,051 Service Contract 6,096,862 (2,006) 2,006 16,832 (138) (103,329) 6,010,227 New Businesses 11,228 - - 1,339 - (673) 11,894 Software License 7,937 - (2,444) 5,493 Total (a) Intangibles arising from concession contracts The concession contracts provide that the assets will be reversed to the conceding power at the end of the contract. On March 31, 2011, the Company operated in 364 municipalities in the State of São Paulo. In the most part of these municipalities, the operations are based on a 30-year concession period. The service provided by the Company is are billed at a price regulated and controlled by the Regulating Agency of Sanitation and Energy of the State of São Paulo (ARSESP). Intangibles resulting from concession contracts include: (i) Concession contracts – equity amount The contracts executed until 1998 provide that the assets will be reverted to the grantor at the end of the contract, for the residual value or market value, in accordance with the terms of each one of them. The amortization is calculated using the straight line method, which considers the useful life of the assets. (ii) Concession agreements - economic value In the period between 1999 and 2006, the negotiations for new concessions were conducted on the basis of the economic and financial results of the transaction, determined in a valuation report issued by independent experts. Page: 46 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO The amount determined in the respective contract, after the transaction is closed with the municipal authorities, is recorded in this account and amortized over the period of the related concession line method or the useful life of assets, the shortest of the tow . As of March 31, 2011 and December 31, 2010 there were no amounts pending related to these payments to the municipalities. (iii) Program Contracts – Investments performed Refer to the renewals of the contracts previously denominated as full concession to operating concession, through the program contracts that have as objective the supply of municipal public services or sanitation sewage, where the Company has the possession and the management of the assets acquired or construction during the effectiveness of these contracts (30 years). The amortization of the intangible assets is performed during the effectiveness of the concession contracts by the straight line method or by the useful life of the assets, whichever is lower. (iv) Program contracts - Commitments After the enactment of the regulatory framework in 2007, the renewals of concessions started to be made through program contracts. In some of these program contracts, the Company assumed the commitment to financially participate in social and environmental actions. The assets constructed and the financial commitments assumed within the program contracts are recorded as intangible assets and are amortized by the straight line method in accordance with the duration of the program contract (mostly, 30 years) or by the useful life of the assets, whichever is lower. In March 31, 2011, the amortization expenses related to the commitments of the program contracts were R$ 2,807 (Mar/10 – R$ 2,272). In March 31, 2011, the amounts still not disbursed referring to the commitments of the program contracts were recorded in Other Obligations in current liabilities in the amount of R$ 86,009 and in non-current liabilities, in the amount of R$ 75,479. (v) New Business In August, 2009 was executed, with the Companhia de Saneamento de Alagoas (CASAL) the special services and technology transfer contract with the purpose to implement a program to reduce loss and revenue evasion in the Municipality of Maceio for the period of 60 months. On March 31, 2011 the amount in progress referring to this contract was R$ 1,940. Other information related to the concession contracts may be obtained in the Annual Financial Statements of December 31, 2010. Page: 47 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO (b) Capitalized interests and financial charges In the quarter, the Company capitalized interests and financial charges in intangible assets of concession in the amount of R$ 64,971 (Mar/10 – R$ 44,498) during the period which assets were presented as work in progress. PROPERTY, PLANT & EQUIPMENT HOLDING 12/31/2010 03/31/2011 Cost Accumulated depreciation Net Cost Accumulated depreciation Net Land 119,567 - 119,567 119,567 - 119,567 Buildings 41,014 (28,983) 12,031 41,014 (29,565) 11,449 Equipment 162,270 (90,804) 71,466 164,400 (93,721) 70,679 Transportation equipment 20,025 (18,364) 1,661 20,394 (18,561) 1,833 Furniture and Fixture 26,831 (26,378) 453 27,283 (26,820) 463 Other 2,590 (1,384) 1,206 2,535 (1,348) 1,187 Work in progress: - Total 372,297 (165,913) 206,384 375,193 (170,015) 205,178 CONSOLIDATED 12/31/2010 03/31/2010 Cost Accumulated depreciation Net Cost Accumulated depreciation Net Land 119,567 - 119,567 119,567 - 119,567 Buildings 41,014 (28,983) 12,031 41,014 (29,565) 11,449 Equipment 162,270 (90,804) 71,466 164,400 (93,721) 70,679 Transportation equipment 20,025 (18,364) 1,661 20,394 (18,561) 1,833 Furniture and Fixture 26,831 (26,378) 453 27,283 (26,820) 463 Other 2,590 (1,384) 1,206 2,535 (1,348) 1,187 Work in progress: 43,222 - 43,222 54,442 - 54,442 Total 415,519 (165,913) 249,606 429,635 (170,015) 259,620 There were no relevant changes or information according to note 10 to the Annual Financial Statements of December 31, 2010. LOANS, FINANCINGS & DEBENTURES Outstanding balances of loans and financings Page: 48 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO HOLDING Mar/11 Dec/10 Current Non-current Total Current Non-current Total Guarantees Final maturity Annual interest rate Monetary adjustment Financial Institution: Country União Federal / Banco do Brasil 324,111 736,746 1,060,857 316,541 818,359 1,134,900 Gov.Est.S.Paulo and own resources 2014 8.50% UPR Debentures 8th Issuance 476,733 - 476,733 465,086 - 465,086 2011 10.75% IGP-M Debentures 9th Issuance 33,333 201,390 234,723 33,333 198,242 231,575 2015 CDI+2.75 and 12.87% IPCA Debentures 10th Issuance - 281,519 281,519 - 279,497 279,497 2020 TJLP+1.92% (1st series and 3rd series) and 9.53% (2nd series) IPCA Debentures 11th Issuance - 1,206,152 1,206,152 - 1,205,451 1,205,451 2015 CDI+1.95% (1st series) and CDI+1.4% (2nd series) Debentures 12th Issuance - 499,690 499,690 - 499,715 499,715 2025 TR+9.5% Debentures 13th Issuance - 599,677 599,677 - - - 2012 CDI + 0.65% Caixa Econômica Federal 94,390 760,500 854,890 91,031 783,426 874,457 2011/32 6.8% (weighted) UPR Promissory Notes - 599,755 599,755 Own Resources 2011 CDI + 6.5% FIDC - SABESP I - - - 13,889 - 13,889 2011 CDI + 0.70% (Banco Nacional de Desenvolvimento Econômico Social)- BNDES 43,545 29,657 73,202 43,403 40,518 83,921 Own Resources 2013 3% + TJLP LIMIT 6% (Banco Nacional de Desenvolvimento Econômico Social)- BNDES Baixada Santista 4,077 126,397 130,474 - 130,474 130,474 Own Resources 2019 2.5% + TJLP LIMIT 6% (Banco Nacional de Desenvolvimento Econômico Social)– BNDES PAC 2,617 43,384 46,001 1,649 44,352 46,001 Own Resources 2023 2.15% + TJLP LIMIT 6% (Banco Nacional de Desenvolvimento Econômico Social) – BNDES ONDA LIMPA - 246,992 246,992 - 246,986 246,986 Own Resources 202 5 1.92% + TJLP LIMIT 6% Others 2,556 3,767 6,323 2,816 3,850 6,666 Own Resources 2011/2018 12% / CDI / TJLP+ 6% UPR Interests and charges - 130,226 - 141,991 Total Domestic FOREIGN CURRENCY Inter-American Development Bank – BID US$ 342,277 thd. 61,924 494,717 556,641 63,185 511,484 574,669 Federal Government 2016/2017/ 2025/2035 3,00% a 3,52% (i) Currency Basket Var. + US$ BIRD - 10 10 - 5 5 2034 0,43% US$ Euro Bonds – US$ 140,000 thd. - 227,389 227,389 - 232,612 232,612 2016 7,5% US$ Euro Bonds – US$ 350,000 thd. - 562,864 562,864 - 576,107 576,107 2020 6,30% US$ JBIC – Yens 21,320,000 thd. 22,595 395,490 418,085 11,810 425,168 436,978 Federal Government 2029 1,8% and 2,5% (i) Yens JICA – Yens 19,169,000 thd. 10,160 365,358 375,518 - - - 2029 1,8% and 2,5% (i) Yens BID 1983AB – US$ 250,000 thd. 38,995 365,175 404,170 39,893 373,575 413,468 2023 2,4% to 2,9% (i) US$ Interests and charges - 31,088 - 15,089 Total International TOTAL OF LOANS AND FINANCINGS Page: 49 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO CONSOLIDATED Mar/11 Dec/10 Current Non-current Total Current Non-current Total Guarantees Final maturity Annual interest rate Monetary adjustment Financial Institution: Country União Federal / Banco do Brasil 324,111 736,746 1,060,857 316,541 818,359 1,134,900 Gov,Est,S,Paulo and own resources 2014 8.50% UPR Debentures 8th Issuance 476,733 - 476,733 465,086 - 465,086 2011 10.75% IGP-M Debentures 9th Issuance 33,333 201,390 234,723 33,333 198,242 231,575 2015 CDI+2.75% and 12.87% IPCA Debentures 10th Issuance - 281,519 281,519 - 279,497 279,497 2020 TJLP+1.92% (1ª e 3ª series) and 9.53% (2ª series) IPCA Debentures 11th Issuance - 1,206,152 1,206,152 - 1,205,451 1,205,451 2015 CDI + 1.95% (1ª series) and CDI + 1.4% (2ª séries) Debentures 12th Issuance - 499,690 499,690 - 499,715 499,715 2025 TR + 9.5% Debentures 13th Issuance - 599,677 599,677 - - - 2012 CDI + 0.65% Caixa Econômica Federal 94,390 765,424 859,814 91,031 783,426 874,457 2011/32 6.8% (weighted) UPR Promissory Notes - 599,755 599,755 own resources 2011 CDI + 6.5% FIDC - SABESP I - - - 13,889 - 13,889 own resources 2011 CDI + 0.70% (Banco Nacional de Desenvolvimento Econômico Social)- BNDES 43,545 29,657 73,202 43,403 40,518 83,921 own resources 2013 3% + TJLP LIMIT 6% (Banco Nacional de Desenvolvimento Econômico Social)- BNDES Baixada Santista 4,077 126,397 130,474 - 130,474 130,474 own resources 2019 2.5% + TJLP LIMITE 6% (Banco Nacional de Desenvolvimento Econômico Social)- BNDES PAC 2,617 43,384 46,001 1,649 44,352 46,001 own resources 2023 2.15% + TJLP LIMIT 6% (Banco Nacional de Desenvolvimento Econômico Social)- BNDES ONDA LIMPA - 246,992 246,992 - 246,986 246,986 own resources 2025 1.92% + TJLP LIMIT 6% Mútuo Foz do Brasil - 55,341 55,341 - 52,896 52,896 own resources Santander - - - 2,427 - 2,427 own resources Others 2,558 3,770 6,328 2,816 3,850 6,666 own resources 2011/2018 12% / CDI / TJLP+ 6% UPR Interests and charges - 130,226 - 141,991 Total Domestic FOREIGN CURRENCY Inter-American Development Bank – BID US$ 342.277 thd 61,924 494,717 556,641 63,185 511,484 574,669 Federal Government 2016/2017/ 2025/2035 3.00% a 3.52% (i) Currency Basket Var. + US$ BIRD - 10 10 - 5 5 2034 0.43% US$ Euro Bonds – US$ 140.000 thd - 227,389 227,389 - 232,612 232,612 2016 7.5% US$ Euro Bonds – US$ 350.000 thd - 562,864 562,864 - 576,107 576,107 2020 6.30% US$ JBIC – Yens 21.320.000 thd 22,595 395,490 418,085 11,810 425,168 436,978 Federal Government 2029 1.8% and 2.5% (i) Yens JICA – Yens 19.169.000 thd 10,160 365,358 375,518 - - - 2029 1.8% and 2.5% (i) Yens BID 1983AB – US$ 250.000 thd 38,995 365,175 404,170 39,893 373,575 413,468 2023 2.4% to 2.9% (i) US$ Interests and charges - 31,088 - 15,089 Total International TOTAL OF LOANS AND FINANCINGS Page: 50 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Parity rates as of March 31, 2011: US$ 1.6287; Yen 0.019610 (dec/10- US$ 1.6662; Yen 0.0205). On March 31, 2011 the Company did not have short term balances of loans and financings. The Company presented the following activity of loans and financings for the quarter ended on March 31, 2011. The other loans and financings are presented in note 13 of the Annual Financial Statements. (i) 13th Issue of Debentures: Page: 51 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO On January 11, 2011, the Company launched the 13th issue of Simple Debentures, non convertible, of Chirographic Type, in Sole Series, for Public Distribution with Restricted Underwriting Efforts, under the terms of CVM Instruction 476, which characteristics are the following: Date of Issue: 01/11/2011 Series: Sole Total Amount (R$ Thd) R$ 600,000 Quantity: 60 Unit Amount (R$ Thd) R$ 10,000 Payment of semi-annual remuneration Final Amortization: 08/29/2012 Optional Redemption: partial or total at any time Remuneration DI added by : 1th period: 01/11/2011 to 02/26/2011 0.65% 2th period: 02/26/2011 to 08/30/2011 0.75% 3th period: 08/30/2011 to 03/01/2012 0.85% 4th period: 03/01/2012 to 08/29/2012 1.25% The proceeds resulting from the funding of the the 13 th issue of Debentures were intended to repay the 60 (sixty) Commercial Promissory Notes of the 5th issue of the Company, with maturity date scheduled for 02/26/2011. On January 11, 2011, occurred the final payment of the 5 th Issue of the Promissory Notes. (ii) JICA On February 15, 2011, the Company executed with JICA (Japan International Cooperation Agency), the complemental agreement of the Onda Limpa Program – 1 st Phase, nr. BZ-P 18, in the amount of 19,169,000 (nineteen billion, one hundred and sixty-nine million Japanese Yens) equivalent to R$ 375,904 on March 31, 2011. The proceeds will be used for the execution of works and services in the Metropolitan Region of Santos Coastal Line. The maturity date is 18 years and the interest rate between 1.8% and 2.5% per year. (iii) BID On March 17, 2011, occurred the 1st disbursement of the contract executed on September 3 rd , 2011, nr. 2202/OC-BR. The proceeds will be used for the recovery of quality of water in the Rio Tiete basin in the Metropolitan Region of Sao Paulo. The amount of the contract is US$ 600,000, equivalent to R$ 977,220, with final maturity in September 2035. Being that in the 1 st quarter 2011 occurred the first disbursement of US$ 1,829, corresponding to R$ 3,044. (iv) Payment Schedule of loans and financings The total volume of debt to be paid until the end of 2011 is R$ 1,131,298, being R$ 145,096 the amount indexed to the U.S. dollar and R$ 986,202 the amounts of interests and principal of loans denominated in reais to mature. Page: 52 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO HOLDING 2011 2012 2013 2014 2015 2016 2017 and thereafter TOTAL COUNTRY Banco do Brasil 240,491 345,379 375,922 99,065 - - - 1,060,857 Caixa Econômica Federal 69,543 102,514 103,864 65,166 43,031 41,572 429,200 854,890 Debentures 510,067 835,755 582,397 371,031 393,744 80,616 524,884 3,298,494 BNDES (Banco Nacional de Desenvolvimento Econômico Social) 32,112 36,908 4,182 - 73,202 BNDES (Banco Nacional de Desenvolvimento Econômico Social)SANTISTA - 16,309 16,309 16,309 16,309 16,309 48,929 130,474 BNDES (Banco Nacional de Desenvolvimento Econômico Social)PAC 1,649 3,872 3,872 3,872 3,872 3,872 24,992 46,001 BNDES (Banco Nacional de Desenvolvimento Econômico Social) ONDA LIMPA - 14,250 18,999 18,999 18,999 18,999 156,746 246,992 Others 2,114 801 521 491 553 623 1,220 6,323 Interests and charges 130,226 - 130,226 In national currency 986,202 1,355,788 1,106,066 574,933 476,508 161,991 1,185,971 5,847,459 ABROAD BID 53,553 61,923 61,923 61,923 61,923 61,923 193,473 556,641 BIRD - 10 - 10 Eurobonds - 227,389 562,864 790,253 JBIC 21,460 42,897 42,897 42,897 42,897 42,897 557,658 793,603 BID 1983AB 38,995 38,678 38,678 38,678 38,678 38,678 171,785 404,170 Interest and charges 31,088 - 31,088 Foreign Currency 145,096 143,508 143,498 143,498 143,498 370,887 1,485,780 2,575,765 Grand Total 1,131,298 1,499,296 1,249,564 718,431 620,006 532,878 2,671,751 8,423,224 CONSOLIDATED 2011 2012 2013 2014 2015 2016 2017 and thereafter TOTAL COUNTRY Banco do Brasil 240,491 345,379 375,922 99,065 - - - 1,060,857 Caixa Econômica Federal 69,543 102,760 104,110 65,412 43,277 41,818 432,894 859,814 Debentures 510,067 835,755 582,397 371,031 393,744 80,616 524,884 3,298,494 BNDES (Banco Nacional de Desenvolvimento Econômico Social) 32,112 36,908 4,182 - 73,202 BNDES (Banco Nacional de Desenvolvimento Econômico Social)SANTISTA - 16,309 16,309 16,309 16,309 16,309 48,929 130,474 BNDES (Banco Nacional de Desenvolvimento Econômico Social)PAC 1,649 3,872 3,872 3,872 3,872 3,872 24,992 46,001 BNDES (Banco Nacional de Desenvolvimento Econômico Social) ONDA LIMPA - 14,250 18,999 18,999 18,999 18,999 156,746 246,992 Mútuo Foz do Brasil - 55,341 - 55,341 Others 2,116 804 521 491 553 623 1,220 6,328 Interests and charges 130,226 - 130,226 In national currency 986,204 1,411,378 1,106,312 575,179 476,754 162,237 1,189,665 5,907,729 ABROAD BID 53,553 61,923 61,923 61,923 61,923 61,923 193,473 556,641 BIRD - 10 - 10 Eurobonds - 227,389 562,864 790,253 JBIC 21,460 42,897 42,897 42,897 42,897 42,897 557,658 793,603 BID 1983AB 38,995 38,678 38,678 38,678 38,678 38,678 171,785 404,170 Interest and charges 31,088 - 31,088 Foreign Currency 145,096 143,508 143,498 143,498 143,498 370,887 1,485,780 2,575,765 Grand Total 1,131,300 1,554,886 1,249,810 718,677 620,252 533,124 2,675,445 8,483,494 Page: 53 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO (v) Financial Commitments – “Covenants” Some contracts of loans and financings have clauses related to the meeting of certain financial ratios that are calculated quarterly. Debentures 8 th , 9 th , 11 th e 12 th Issue: a) Adjusted current liquidity (current assets divided by current liabilities, excluding from current liabilities the portion recorded as current liabilities of non-current debts contracted by the Company) higher than 1.0; and b) Ebitda/Financial expenses equal to, or higher than, 1.5. Failure to meet the clauses of the covenants shall lead to the early maturity of the contract. The lack of fulfillment of these obligations shall only be characterized when verified in its quarterly financial information, for at least two consecutive quarters, or even for two non consecutive quarters within a twelve-month period. Upon the lack of observance to the covenants, the fiduciary agent shall convene, within 48 hours from the date it becomes aware of the occurrence, of a general debenture holders´ meeting in order to deliberate on the declaration of early maturity of the debentures. Debentures 10th Issue: a) EBITDA/ROL: equal to, or higher than, 38%; Page: 54 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO b) EBITDA/Financial expenses: equal to, or higher than, 2.35%; and c) Net Banking Debt/Ebitda: equal to, or higher than, 3.65%. Caixa Econômica Federal – Pro-Sanitation Program: By means of the Performance Improvement Agreement, targets are set for financial and operating indicators (loss of invoicing, revenues evasion, cash availability and reduction of days of account receivable) that, based on the last two years, are projected annually for the upcoming five years. Non fulfillment of 5 out 8 clauses of covenants shall trigger the early maturity of the contract. Debentures 13th Issue: a) The ratio obtained by the division of the Total Debt by the EBITDA shall be lower than or equal to 3.65; and b) The ratio obtained by the division of the EBITDA by the Financial Expenses shall be equal to, or higher than, 1.5. BNDES: a) Adjusted current liquidity: higher than 1.0; b) Ebitda / Net Operating Revenue: higher than or equal to 38%; c) Total connections (water and sewage) /headcount: higher than or equal to 520; d) Ebitda /Debt service: higher than or equal to 1.5; e e) Net Worth/Total Liabilities: higher than or equal to 0.8. Non fulfillment of the clauses of covenants shall trigger the early maturity of the contract. Eurobonds: Limit the contracting of new debts in such a way that: a) The total adjusted debt to Ebitda shall not be higher than 3.65; and b) The Company’s interest coverage ratio, determined at the date of incursion of this debt, is not lower than 2.35. Non fulfillment of the clauses of covenants shall trigger the early maturity of the contract. Banco Interamericano de Desenvolvimento (BID): Page: 55 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO The contracts 713, 896, 1.212 e 2.202- The tariffs may: a) Produce revenue enough to cover the expenses with system exploration, including those related to the management, operation, maintenance and depreciation; b) Provide a profitability on fixed assets higher than 7%; and c) During the execution of the Project, the balances of the loans contracted for short term shall be higher than 8.5% to net worth. Non fulfillment of the clauses of covenants shall trigger the early maturity of the contract. On March 31, 2011, the Company met the requirements included in its loan and financing contracts. The Company has obtained from BNDES, exceptionally, the suspension for 13 months, as of December, 2010, of the requirement to fulfill the special obligations set forth by the contracts. 13. TAXES AND CONTRIBUTIONS HOLDING Current Non current Mar/11 Dec/10 Mar/11 Dec/10 Income tax and social contribution 81,457 - - - Cofins and pasep 47,773 48,149 - - Paes 35,702 35,364 44,627 53,045 INSS 23,256 24,112 - - Others 12,752 50,143 - - Total 200,940 157,768 44,627 53,045 CONSOLIDATED Current Non-current Mar/11 Dec/10 Mar/11 Dec/10 Income tax and social contribution 81,498 - - - Cofins and pasep 47,789 48,149 - - Paes 35,702 35,364 44,627 53,045 INSS 23,256 24,112 - - Others 12,882 50,425 - - Total 201,127 158,050 44,627 53,045 The company applied for the Special Installment Payment Request (Paes) on July 15, 2003, pursuant Law nr. 10684 of May 30, 2003, including in this application the debts related to the Cofins and to the Pasep involved in judicial lawsuit against the application of Law nr. 9718/98 and consolidated the remaining balance of the Tax Recovery Program (Refis). The total amount included in the Paes was R$ 316,953, as follows: Page: 56 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Tax Principal Penalty Interests Total COFINS 132,499 13,250 50,994 196,743 PASEP 5,001 509 2,061 7,571 REFIS 112,639 - - 112,639 Total 250,139 13,759 53,055 316,953 The debt is being paid in 120 months. The amounts paid in the 1st quarter, 2011 and in the 4th quarter, 2010 were R$ 8,897 and R$ 8,813, respectively. Financial expenses were recorded in the amount of R$ 817 in the 1 st quarter of 2011 and R$ 1,155 in the 1 st quarter, 2010. The outstanding debt on March 31, 2011 was R$ 80,329. The assets granted in guarantee to the previous Refis Program, in the amount of R$ 249,034 continue to guarantee the amounts of the Paes Program. 14. DEFERRED TAXES AND CONTRIBUTIONS (a) Balances Holding Consolidated Mar/11 Dec/10 Mar/11 Dec/10 Deferred income tax asset Provision for contingencies 538,815 539,394 538,815 539,394 Social security obligations –G1 175,204 162,552 175,204 162,552 Social security obligations –G0 85,271 85,271 85,271 85,271 Donation of assets related to the concession contracts 38,213 38,213 38,213 38,213 Others 202,307 177,816 204,632 179,356 Total deferred tax asset 1,039,810 1,003,246 1,042,135 1,004,786 Deferred income tax liability Temporary difference on concession of intangible asset (705,428) (711,283) (705,428) (711,283) Capitalization of loan costs (125,933) (102,339) (125,933) (102,339) Income– public entities (74,660) (72,968) (74,660) (72,968) Others (42,449) (38,743) (44,161) (39,756) Total deferred tax liability (948,470) (925,333) (950,182) (926,346) Deferred Tax asset (liability) in the balance sheet 91,340 77,913 91,953 78,440 (b) Conciliation of the effective tax rate The amounts recorded as income and social contribution tax expenses in the interim financial statements are reconciled to the statutory rates provided for in law, as shown below: Page: 57 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Holding Consolidated Jan-Mar/11 Jan-Mar/10 Jan-Mar/11 Jan-Mar/10 Income before taxes on income 378,727 478,890 378,689 478,890 Statutory rate 34% 34% 34% 34% Tax expense at statutory rate (128,767) (162,823) (128,754) (162,823) Permanent differences Provision Act 4819/58 (i) (67,167) (15,361) (67,167) (15,361) Other differences - (1,661) 25 (1,661) Income tax and social contribution Current income tax and social contribution (209,314) (236,931) (209,314) (236,931) Deferred income tax and social contribution 13,380 57,086 13,418 57,086 Effective tax rate 52% 38% 52% 38% (i) Permanent difference related to the provision referring to the actuarial obligation (note 8 (vii)). Transitional Tax Regime – RTT For the purposes of calculation of income tax and social contribution on net income of the years of 2009 and 2008, the Company and its subsidiaries adopted the RTT, which allows the legal entity to eliminate the accounting effects of the Law 11638/07 and the Provisional Measure 449/08, converted into Law 11941/09, by the registers in the fiscal books - LALUR and auxiliary controls, without any changes in the accounting books. In 2011, the Company also adopted the same tax practices adopted in 2008, 2009 and 2010, since the RTT shall be in force until the enacting of the Law that rules the tax effects of the new accounting standards, seeking the tax neutrality. 15. BENEFITS TO EMPLOYEES (a) Assistance Plan Managed by Fundação SABESP de Seguridade Social – Sabesprev, it is constituted by optional health plan, of free choice, kept by contributions from the sponsor and the participants, which were the following in the period: From the Company: 7.7%, on average, on the payroll; From the participants: 3.21%, on base salary and bonus, which corresponds to the average of 1.4% on the payroll. (b) The amounts recorded in the balance are the following: Page: 58 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Funded Plan – G1 Social security obligations in December, 2010 487,332 Expenses recorded in 2011 Social security obligations in March, 2011 498,932 Unfunded Plan – G0 Social security obligations in December, 2010 1,316,706 Actuarial losses calculated in December, 2010 (ii) 157,527 Expenses recorded in 2011 Social security obligations in March, 2011 Total (i) Plan G1 Managed by Fundação SABESP de Seguridade Social – Sabesprev, the defined benefit plan (“Plano G1”) receives monthly contributions as follows: 2.6% from the Company and 2.8% from the participants. In March 31, 2011, the Company had a net actuarial obligation of R$ 498,932 (Dec/10 – R$ 487,332) that represents the difference between the present value of the Company´s obligations related to the participants that are employees, retirees and pensioners and the fair value of the related assets, and unrecognized actuarial gains. With the purpose to settle the debt referring to the Defined Benefit Plan (BD) G1, as of July, 2010, SABESP and SABESPREV have structured a process through which the participants could elect to change from the Defined Benefit Plan to Defined Contribution Plan, the SABESPREV Mais. The period for migrating the plan, from July to November, 2010, was suspended through preliminary injunction granted by the Court of Justice of the State of Sao Paulo on October 20, 2010, until the allegations from the parties involved are analyzed. (ii) Plan G0 The Company makes payments, due to judicial decision, of pension and retirement complemental plan to formeremployees and pensioners provided by Law nr. 4819/58. These amounts are recorded as accounts receivable from shareholders, limiting to the amounts recognized as due by the Government of the State. In March 31, 2011, the Company had an obligation to the Plan G0 of R$ 1,500,866 (Dec/10 – R$ 1,316,706). In the period from January to March, 2011, the additional amount of R$ 157,527 was recorded, referring to the amortization of actuarial gains and losses, corresponding to the portion that exceeded 10% of the present value of the actuarial obligation (corridor) of the calculation of December, 2010. (c) Profit Sharing Based on the negotiations held between the Company and the entities that represent the functional class, it was implemented the Profit Sharing Plan, considering the period from January to December, 2010, with the distribution of the amount corresponding to one payroll, upon the setting of targets. In the first quarter, 2011 it was accrued the amount of R$ 13,150 (first quarter of 2010 – R$ 13,352). Page: 59 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO 16. PROVISIONS FOR CONTINGENCIES Dec/10 Additions Deductions Interest, adjustments Monetary and reversals Mar/11 Customers (i) 770,205 24,024 (44,604) (6,129) 743,496 Suppliers (ii) 372,889 1,862 (50) 7,113 381,814 Other civil lawsuits (iii) 175,932 7,462 (4,241) 7,509 186,662 Tax (iv) 58,658 5,053 (116) 6,170 69,765 Labor (v) 137,232 9,543 (4,413) 3,878 146,240 Environmental (vi) 65,095 1,143 63,326 Subtotal 1,580,011 49,087 (57,693) 19,898 1,591,303 Judicial deposits 9,884 1,066 Total Based on a joint analysis with its legal counsel, Management made a provision of an amount considered sufficient to cover probable losses on lawsuits. The amounts related to lawsuits in the sentence execution stage, recorded in current liabilities, under the caption “Provisions”, of R$ 780,801 (Dec/2010 - R$ 766,603), and the amounts recorded in non-current liabilities, under the caption “Provisions”, of R$ 699,828 (Dec/2010 - R$ 693,227). The amount paid in the first quarter of 2011 was R $ 33,458. (i) Customers - Approximately 1,590 lawsuits were filed by commercial customers, which claim that their tariffs should be equal to the tariffs of another consumer category, and therefore claim the refund of the amounts collected by SABESP. The Company was granted both favorable and unfavorable final decisions at several courts, and recognized provisions when the likelihood of loss is considered probable. (ii) Suppliers - Suppliers’ claims include lawsuits filed by some building companies alleging an underpayment of monetary adjustments, withholding of amounts related to the understatement of official inflation rates after the Real economic plan, and the economic and financial imbalance of the agreements. These lawsuits are in progress at different courts and a provision is recognized when the likelihood of loss is considered probable. (iii) Other civil lawsuits - refer mainly to indemnity claims for property damage, pain and suffering, and loss of profits allegedly caused to third parties, filed at different court levels, duly accrued when classified as probable losses. (iv) Tax lawsuits - the provision for tax contingencies refers mainly to issues related to tax collections challenged due to differences in the interpretation of legislation by the Company’s legal counsel, duly accrued when classified as probable losses. (v) Labor lawsuits - the Company is a party to labor lawsuits, involving issues such as overtime, health hazard premium and hazardous duty premium, prior notice, change of function, salary equalization, and other. Part of the amount involved is in provisional or final execution at various court levels, and thus is classified as a probable loss and accordingly a provision was recognized. Page: 60 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO (vi) Environmental lawsuits - refer to several administrative proceedings and lawsuits filed by government entities, including Companhia de Tecnologia de Saneamento Ambiental - Cetesb and the São Paulo State Public Prosecution Office for the imposition of fines for environmental damages allegedly caused by the Company. The amounts recognized in provision do not always represent the final amount to be disbursed as indemnity of alleged damages, in view of the current stage in which such lawsuits are and Management’s impossibility to reasonably estimate the amounts of future disbursements. Lawsuits with possible likelihood of loss The Company is a party to lawsuits and administrative proceedings related to environmental, tax, civil and labor lawsuits, which are considered by its legal counsel as possible losses, and are not recorded in the books. The amount attributed to these lawsuits and proceedings is approximately R$ 2,420,700 as of March 31, 2011 (Dec/2010 - R$ 2,297,900). 17. REVENUE (a) Gross Sales of Goods and Services HOLDING CONSOLIDATED HOLDING AND CONSOLIDATED 1st Qtr/11 1st Qtr/11 1st Qtr/10 Metropolitan Region of São Paulo 1,441,667 1,441,667 1,345,081 Regional systems (i) Total (i) Comprises the municipalities operated in the Interior of the State of São Paulo. (b) Reconciliation of gross revenue to net HOLDING CONSOLIDATED HOLDING AND CONSOLIDATED 1st Qtr/11 1st Qtr/11 1st Qtr/10 Gross revenues from sales and/or services 1,989,830 1,990,874 1,844,507 Revenues from Construction 450,173 450,188 452,233 Sales taxes Net revenue 18. OPERATING COSTS AND EXPENSES Page: 61 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO HOLDING CONSOLIDATED Description 1st Qtr/11 1st Qtr/10 1st Qtr/11 1st Qtr/10 Cost of sales and services Wages and taxes 261,576 231,337 261,709 231,337 Pension obligations 11,475 4,624 11,475 4,624 Construction costs 439,415 441,618 439,429 441,618 General supplies 34,669 31,017 34,720 31,017 Treatment supplies 45,605 36,054 45,632 36,054 Party services 131,628 132,985 131,764 132,985 Electricity 140,944 129,652 141,185 129,652 General expenses 84,120 10,669 84,163 10,669 Depreciation and amortization Selling expenses Wages and taxes 45,911 43,504 45,931 43,504 Pension obligations 1,962 1,190 1,962 1,190 General supplies 1,740 1,648 1,740 1,648 Party services 71,559 42,794 71,565 42,794 Electricity 171 213 171 213 General expenses 20,211 15,462 20,212 15,462 Depreciation and amortization 3,531 1,264 3,531 1,264 Allowance for doubtful accounts, net of recoveries (note7(c)) 10,435 10,435 Administrative expenses: Wages and taxes 35,332 31,523 36,030 31,627 Pension obligations 200,229 45,081 200,229 45,081 General supplies 748 1,680 783 1,682 Party services 28,258 39,577 28,663 39,593 Electricity 192 379 194 379 General expenses 23,122 46,599 23,299 46,618 Depreciation and amortization 6,217 4,824 6,222 4,824 Tax expenditure 27,108 27,431 196,771 Costs, and selling and administrative expenses: Wages and taxes 342,819 306,364 343,670 306,468 Pension obligations 213,666 50,895 213,666 50,895 Construction costs 439,415 441,618 439,429 441,618 General supplies 37,157 34,345 37,243 34,347 Treatment supplies 45,605 36,054 45,632 36,054 Party services 231,445 215,356 231,992 215,372 Electricity 141,307 130,244 141,550 130,244 General expenses 127,453 72,730 127,674 72,749 Depreciation and amortization 228,093 143,028 228,100 143,028 Tax expenditure 27,384 27,108 27,431 27,108 Allowance for doubtful accounts, net of recoveries (note7(c)) 10,435 Page: 62 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO 19. OPERATING INCOME AND EXPENSES HOLDING CONSOLIDATED Description 1st Qtr/11 1st Qtr/10 1st Qtr/11 1st Qtr/10 Financial expenses: Interest and charges on loans and financing - local currency (120,130) (81,547) (120,205) (81,547) Interest and charges on loans and financing - foreign currency (19,266) (15,683) (19,266) (15,683) Other financial expenses (24,787) (32,941) (24,804) (32,941) Income tax on shipping abroad (1,899) (712) (1,899) (712) Monetary variation on loans and financing (19,766) (26,032) (19,766) (26,032) Other Monetary variation (5,012) (11,444) (5,012) (11,444) Financial Provisions for contingencies (19,898) (90,063) (19,898) (90,063) Total financial expenses Financial income: Monetary variation gains 17,095 23,281 17,105 23,281 Income from financial investments 61,346 17,704 61,360 17,728 Interest and others 22,271 17,516 22,271 Total financial income 95,945 63,256 95,981 63,280 Financial net before the exchange rate changes Exchange rate changes, net: Exchange variation on loans and financing 69,097 (24,214) 69,097 (24,214) Other Exchange rate changes - (91) - (91) Active Exchange variation 75 (4,918) 75 20. OTHER OPERATING INCOME (EXPENSES), NET The break-down of “other operating income (expenses), net” is the following: HOLDING CONSOLIDATED 1st Qtr/11 1st Qtr/10 1st Qtr/11 1st Qtr/10 Other operating income net 5,254 5,096 5,282 5,096 Other operating expenses (2,069) (1,651) (2,069) (1,651) Other operating income (expenses), net 3,185 3,445 3,213 3,445 Other operating income are comprised by sale of fixed assets, sales of public notices, as well as indemnifications and reimbursement of expenses, lease of real estate, water for reuse, Pura and Aqua log’s projects and services. Other operating expenses are substantially comprised by write-off of fixed assets due to obsolescence, discontinued works, non productive wells, economic unviable projects and loss of fixed assets. Page: 63 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO 21. BUSINESS SEGMENT INFORMATION The Company's management has defined operating segments based on account balances in Brazilian GAAP, used for making strategic decisions. The Company's management considers the deal as providing water and sewer service. No operating segment was added. Information by business segment for the period ended March 31, 2011 are as follows: 1st Qtr/11 Water Sewer Reconciliation to Financial Statements Balance according to the Financial Statements Gross revenue from sales and services - from external customers 1,107,103 883,773 450,188 2,441,064 Deductions - Net sales and services - from external customers 1,026,263 819,239 450,188 2,295,690 Costs and expenses Selling and administrative Operating profit before other expenses Net operating Other operating expenses Profit from operations before financial and tax Depreciation and amortization 131,918 96,182 - 228,100 Information by business segment for the period ended March 31, 2010 are as follows: 1st Qtr/10 Water Sewer Reconciliation to Financial Statements Balance according to the Financial Statements Gross revenue from sales and services - from external customers 1,072,891 812,717 411,132 2,296,740 Deductions - Net sales and services - from external customers Costs and expenses Selling and administrative Operating profit before other expenses Net operating Other operating expenses Profit from operations before financial and tax Depreciation and amortization 78,118 65,730 (820) 143,028 Page: 64 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO Operating profit of the parent totals the amount of R$ 431,216 (Mar/2010 - R$ 698,286), being the difference of R$ 18 (Mar/2010 - R$ 24) represented by the financial results and income tax and social contribution of controlled together. The adjustments in gross revenue from sales and services are as follows: 1º Quarter Reclassification of revenue with not are considered virtually certain (a) - (41.101) Gross sales of construction related to the ICPC 1 (b) 450.188 452.233 450.188 411.132 Adjustments to cost, selling expenses and administrative expenses are as follows: 1º Quarter Reclassification of allowance for losses (a) - 41.101 Construction cost related to the ICPC 1 (b) (439.429) (441.618) Other adjustments (c) - (34.234) (439.429) (434.751) (a) Reclassification for services rendered at wholesale to municipalities in the metropolitan region of Sao Paulo, whose receipt is virtually certain and that should not be recognized as revenue for CPC / IFRS. Page: 65 ITR - Quarterly Information 03/31/2ÁSICO ESTADO SÃO PAULO (b) the revenue of construction is recognized as CPC 17, "Construction Contracts (IAS 11) using the percentage method of execution. (c) Other adjustments relate primarily to pension plans, taxes, depreciation, amortization, capitalization of borrowing costs and donations. 22. EQUITY (a) Authorized capital The Company is authorized to increase its capital up to the limit of R$ 10,000,000 (Dec/10 - R$ 10,000,000) by the Board of Directors and Audit Committee heard (b) Capital subscribed and paid The subscribed and paid-up consists of 227,836,623 ordinary shares (Dec/10 - 227,836,623), book entry shares, without par value, as follows: Number of shares % Department of Finance 114,508,085 50.26 Brazilian Clearing and Depository 50,492,658 22.16 The Bank Of New York ADR Department ( equivalent in shares
